          2:19-cv-02020-CSB-EIL # 1           Page 1 of 84                                                E-FILED
                                                                        Monday, 28 January, 2019 09:26:44 PM
                                                                                Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION


 DERICK BROWN, ATIBA FLEMONS,
 and JEFFREY TAYLOR
           On behalf of themselves and
           all others similarly situated,

           Plaintiffs,                                    CLASS ACTION COMPLAINT
     v.
                                                          JURY TRIAL DEMANDED
 THE BOARD OF TRUSTEES OF THE
 UNIVERSITY OF ILLINOIS

           Defendant.

          Plaintiffs Derick Brown, Atiba Flemons, and Jeffrey Taylor on behalf of themselves and

all others similarly situated, upon personal knowledge as to themselves and upon information

and belief as to other matters, hereby complain as follows:

                           STATUTES, JURISDICTION AND VENUE
          1.     Plaintiffs bring this putative class action under Title VII of the Civil Rights Act of

1964, 42 U.S.C. 2000e, et seq. (“Title VII”) and the Illinois Civil Rights Act of 2003, 740 ILCS

23/5 (“ICRA”).

          2.     This Court has subject matter jurisdiction over the Title VII claims pursuant to 28

U.S.C. § 1331, and 28 U.S.C. § 1343(a)(4), and supplemental jurisdiction over the ICRA claims

pursuant to 28 U.S.C. § 1367.

          3.     Pursuant to 42 U.S.C. Sec. 2000e-5(f)(3), venue is proper in the Urbana Division

of the Central District of Illinois because the vast majority of employment practices alleged

herein to be unlawful were committed within this judicial district.
        2:19-cv-02020-CSB-EIL # 1           Page 2 of 84




                                 NATURE OF THIS ACTION
       4.      Plaintiffs Brown, Flemons, and Taylor (hereinafter “Class Representatives” or

“Named Plaintiffs”) file this Complaint as a putative class action against the University of

Illinois Board of Trustees (the “University” or “UIUC”).

       5.      The Class Representatives allege that the University is in violation of Title VII

and ICRA.

       6.      The Class Representatives seek to represent a class or classes comprised of

former, current, and future black employees at the University of Illinois Champaign-Urbana

campus, excluding University officers with authority to make policy concerning discrimination,

who have been subjected to one or more of the discriminatory policies or practices described in

this Complaint.

       7.      The Class Representatives seek declaratory and injunctive relief; compensatory

damages; and attorneys’ fees, costs, and expenses to eliminate UIUC’s policy of racial

harassment and to make victims whole.

                                            PARTIES
A.     Plaintiffs

       8.      Plaintiffs are black employees of UIUC.

       9.      Plaintiffs are employees of UIUC within the meaning of Title VII.

       10.     Derick Brown is employed as a Machinist in UIUC’s Facilities and Services

(F&S) department at the University’s Urbana-Champaign campus. Brown has worked at UIUC

since 2006.

       11.     Atiba Flemons is employed as a Brick Mason in F&S. Flemons worked at UIUC

from 2008 to 2009 when he was laid off, and again from 2011 to present.

       12.     Jeffrey Taylor is employed as a Culinary Worker III in UIUC’s Dining

                                                     2
        2:19-cv-02020-CSB-EIL # 1            Page 3 of 84



department. Taylor has worked at UIUC since 2015.

B.     Defendant

       13.     The University of Illinois is a public institution of higher education under the

authority of the State of Illinois Compiled Statutes. 110 ILCS 205 Sec. 1(a).

       14.     The Board of Trustees is the governing body of the University of Illinois and is a

corporate body and a political subdivision under the authority of the State of Illinois Compiled

Statutes. 110 ILCS 305 Sec. 1.

       15.     The University of Illinois has campuses in Urbana-Champaign, Chicago, and

Springfield, in addition to several regional campuses in Illinois that specialize in specific

educational curricula.

       16.     The University is an employer within the meaning of Title VII.

                                   PROCEDURAL HISTORY
A.     Administrative Exhaustion

       17.     Class Representatives have exhausted their administrative remedies prior to filing

this Complaint.

       18.     Class Representative Brown timely filed a Charge of Discrimination against

UIUC with the Equal Employment Opportunity Commission (“EEOC”) on behalf of himself and

a class of similarly-situated persons on December 19, 2017, alleging, inter alia, hostile work

environment based on race and retaliation.

       19.     On December 13, 2018, Brown received a Notice of Right to Sue from United

States Department of Justice (“DOJ”).

       20.     Class Representative Flemons timely filed a Charge of Discrimination with the

EEOC against UIUC on behalf of himself and a class of similarly-situated persons on February

2, 2017, which was amended on May 18, 2017, alleging, inter alia, hostile work environment

based on race, disparate treatment, and retaliation.

                                                       3
         2:19-cv-02020-CSB-EIL # 1           Page 4 of 84



        21.    On May 25, 2018, Flemons received a Notice of Right to Sue from the DOJ.

        22.    Class Representative Taylor timely filed a Charge of Discrimination against

UIUC with the EEOC on behalf of himself and a class of similarly-situated persons on July 19,

2018, alleging, inter alia, hostile work environment based on race, disparate treatment, and

retaliation.

        23.    Following a period of 180 days after filing his Charge, the EEOC had not yet

issued Taylor a Notice of Right of Sue. Taylor requested a Notice of Right to Sue on January 16,

2019, to which he is entitled.

B.      Tolling Agreement

        24.    On August 21, 2017, the Parties entered into an agreement (“Tolling

Agreement”), which tolled all applicable statutes of limitations and filing requirements with

respect to, inter alia, harassment, disparate treatment, and retaliation claims for several

University employees, including Class Representatives Brown, Flemons, and Taylor.

        25.    The Tolling Agreement continues through and including January 29, 2019.

        26.    Plaintiffs timely filed this Complaint.

                           UI’S ORGANIZATIONAL STRUCTURE
        27.    The University of Illinois is governed by the University President and the Board

of Trustees.

        28.    Timothy L. Killeen is the President of the University of Illinois.

        29.    Dedra M. Williams is the Secretary of the Board of Trustees and Secretary of the

University Counsel’s office.

        30.    The University of Illinois’ campuses are governed by campus Chancellors who

report directly to the President and Board of Trustees.

        31.    Robert J. Jones is the Chancellor of UIUC.

        32.    Barb Wilson is the former Interim Chancellor of UIUC.

                                                      4
          2:19-cv-02020-CSB-EIL # 1        Page 5 of 84



          33.   UIUC has several “units” or departments whose directors report to the campus

Chancellors.

          34.   UIUC maintains an Office of Access and Equity (“ODEA”1), which reports

directly to Chancellor Jones.

          35.   ODEA is the senior organization within UIUC charged with investigating

complaints of racial harassment (and all other forms of discrimination), determining whether the

University’s anti-discrimination policy was violated, and the appropriate response to any

violations.

          36.   Each University campus has its own ODEA.

          37.   The University of Illinois maintains one central human resources department,

University Human Resources, which has offices on each campus.

          38.   Human Resources at UIUC is divided into two offices: Academic Human

Resources, which provides services concerning UIUC’s faculty, academic professionals, and

graduate assistants, and Staff Human Resources, which provides services concerning UIUC’s

Civil Service staff.

          39.   Some of UIUC’s units, such as Facilities and Services and Housing, also maintain

their own Employee Relations/Human Resources & Payroll offices.

          40.   There are three primary groups of employees at the UIUC: Faculty, Academic

Professionals, and Civil Service employees.

          41.   UIUC’s Nondiscrimination Policy (“NDP”), including its reporting requirements,

investigative policies or procedures, and enforcement guidelines applies to all three employee

groups.


          1
         Until late-2017, The Office of Access and Equity was called the Office of Diversity,
Equity, and Access, abbreviated ODEA. Since ODEA was the name for the Office during the
majority of the relevant period, it is used herein.
                                                    5
           2:19-cv-02020-CSB-EIL # 1                          Page 6 of 84



          42.        Academic Professionals are members of the academic and administrative staff

“whose positions have been designated by the President and the Chancellor as meeting

specialized administrative, professional, and/or technical needs, in accordance with Article IX of

the University of Illinois Statutes.”

          43.        Civil Service employees “fulfill clerical, technical, support, service, crafts, trades,

and professional roles throughout [UIUC]. Their titles are defined under a classification system

governed by the Illinois State Universities Civil Service System.”

                                                   I.         CLASS CLAIMS
          RACIAL HARASSMENT IS UIUC'S STANDARD OPERATING PROCEDURE

          44.        UIUC supervisors and other employees frequently use racial slurs and offensive

stereotypes, calling black employees “n*ggers,” “boy,” “monkeys,” “lazy,” “angry,” “rowdy,”

and “Aunt Jemima,” and using other offensive racial language.

          45.        Class members are exposed to threats of racial violence, such as nooses,

swastikas, KKK garb, racist graffiti, and confederate flags, including the noose and swastika

pictured here:




 (Noose that a white Groundworker tied and threw in front of a black   (Swastika that a black Dining employee found in the bathroom of the
 Groundworker seated at the table in F&S in April 2016)                Food Stores building in December 2016)

          46.        UIUC supervisors and employees also excessively monitor, scrutinize, belittle,

and disrespect class members, and treat them as less credible and capable than white employees.

          47.        UIUC’s standard operating practice is racial harassment of class members,

                                                                         6
        2:19-cv-02020-CSB-EIL # 1             Page 7 of 84



implemented by the following:

                a)      UIUC has an express written policy of allowing racial harassment unless it

                        is “sufficiently severe or pervasive,” “objectively offensive,” and

                        “unreasonably interferes with, denies, or limits a person’s ability to

                        participate or benefit from employment opportunities, assessments or status

                        at the University;”

                b)      The Director of ODEA at UIUC openly directs racial slurs and stereotypes

                        at black subordinates, and the ODEA department is itself rife with internal

                        racial harassment. As a consequence, the University’s senior anti-bias unit,

                        instead acts as an agent of bias;

                c)      Human Resources, ODEA, and senior UIUC leadership have a practice of

                        avoiding finding that racial harassment constitutes a violation of its

                        Nondiscrimination Policy by (i) ignoring racial harassment complaints; (ii)

                        failing to initiate investigations into complaints it acknowledges receiving;

                        (iii) suggesting complainants engage in dispute resolution, without

                        explaining they have the right to an investigation, defeating ODEA’s

                        purpose, to root out discrimination; and/or (iv) not conducting bona fide

                        investigations into complaints of racial harassment.

        48.     By design, UIUC’s written Nondiscrimination Policy (the “NDP” or “Policy”) not

only fails to deter racial harassment, it permits it.

        49.     As a consequence, any black employee understands that she or he may be

subjected to racial degradation and symbols of racial violence at any time. This makes the UIUC

campus a racially hostile work environment.




                                                        7
         2:19-cv-02020-CSB-EIL # 1            Page 8 of 84



A.       Racial Harassment is the Actual Policy of UIUC

         50.    UIUC’s written Nondiscrimination Policy permits the use of racial slurs,

stereotypes, and threatening symbols of racial violence. UIUC defines harassment that violates

its NDP as:


         A form of discrimination and unwelcome conduct based on an individual’s status
         within a Protected Classification. The unwelcome conduct may be verbal, written,
         electronic or physical in nature. This policy is violated when the unwelcome
         conduct is based on one or more of the protected classifications (defined below),
         and is either: (1) sufficiently severe or pervasive; and (2) objectively offensive; and
         (3) unreasonably interferes with, denies, or limits a person’s ability to participate
         or benefit from educational or employment opportunities, assessments, or status at
         the University. . . .

         51.    These three elements are among the burdens of proof a Title VII plaintiff faces in

court.

         52.    “Severe or pervasive,” the first element, is the factual showing a plaintiff must

make under Title VII, in court, in order to establish that the harassment unreasonably interfered

with the plaintiff’s ability to perform his or her job, the third element, and therefore altered the

terms or conditions of employment. By requiring separate proof of the third element, it places a

greater burden of proof on a University employee seeking an investigation and remedial action,

than a Title VII faces in court.

         53.    Requiring complainants to make out the elements of a Title VII required in court

(or more), completely frustrates the purpose of an employer investigation of an alleged violation

of the NDP.

         54.    In an ODEA investigation controlled by the employer, the victim is dependent on

the employer to review evidence primarily within its own control, and then reach a conclusion

whether the plaintiff was the victim of racial harassment. The evidence, such as coworker

interview notes, and whether the alleged harasser has been the subject of previous complaints,


                                                       8
        2:19-cv-02020-CSB-EIL # 1            Page 9 of 84



and the outcome of ODEA’s investigation (if any), is not made available to the employee.

       55.     The Title VII plaintiff has the power of liberal discovery in court, to compel

testimony and production of documents from parties and non-parties, and most importantly, the

right to counsel. A neutral judiciary and applicable rules of evidence and procedure provide the

plaintiff an opportunity to present all relevant admissible evidence to a neutral fact finder.

       56.     Internal employer investigations of racial harassment are required by Title VII to

facilitate reporting and remediation of racial harassment before it becomes severe or pervasive:

       Ellerth/Faragher is also designed to incentivize employees in a way that delivers
       on Title VII's “primary objective,” which is “not to provide redress but to avoid
       harm.” Faragher, 524 U.S. at 806... Indeed, Ellerth observed that the considerations
       relevant to determining the scope of employer liability for a supervisor's harassment
       include Title VII's deterrent purpose of “encourag[ing] employees to report
       harassing conduct before it becomes severe or pervasive.” Ellerth, 524 U.S. at 764.

Alalade v. AWS Assistance Corp., 796 F. Supp. 2d 936, 945 (N.D. Ind. 2011).

       57.     Contrary to the policy behind Title VII, by requiring proof of those three elements

in order to corroborate a complaint of racial harassment as a prerequisite to remedial action, the

University’s NDP makes it pointless to report racial harassment until after it has become severe

or pervasive, since proof of that element, and others, is required under the NDP.

       58.     If the victim waits to report the harassment until it has become severe or

pervasive, as the NDP requires, the University is permitted under Title VII to escape liability, if

it can show the alleged victim unreasonably failed to timely utilize an available complaint

procedure under the NDP.

       59.     In addition, since all three elements must be proved, the NDP explicitly permits

racial harassment that is not objectively offensive, even if it is severe or pervasive.

       60.     ODEA, whose leader uses racial slurs, determines whether these elements have

been proved.

       61.     Even if the racial harassment meets the first and second elements, it is still not

                                                      9
         2:19-cv-02020-CSB-EIL # 1           Page 10 of 84



deemed a violation of the NDP, unless interferes with the victim’s ability to participate in or

benefit from his or her employment (i.e., perform his or her job). For example, the NDP would

permit a supervisor to address black subordinates as n*gers, or menace them with a hangman’s

noose, so long as the subordinates are able function on the job. Class members who need to feed

families will put up with a lot. By the time they are no longer able to function, they may have

suffered permanent harm.

        62.      The NDP requires that criteria 1) through 3) be proved by the “preponderance of

the evidence” standard, which requires that the evidence offered to support his claim must be

more convincing than any evidence offered to refute that claim. Congress intended that this

standard apply in court—where the alleged victim has all of the rights and powers of a

plaintiff—not in an employer’s internal investigation where the employee has none of those

rights and powers and the employer acts as judge and jury.

        63.      Rather than furthering the goals of anti-discrimination laws, the NDP favors racial

harassment. It stacks the deck against corroboration of complaints, which deters reporting and

makes unlikely that racial harassers will face consequences for their actions. It thus emboldens

racial harassers and encourages others to follow their lead.

        64.      The University is aware that its NDP is toothless to prevent or address

harassment. In a recently published report discussed below, the University acknowledged that its

anti-harassment standard “closely parallels the standard that would applying a civil damages

action . . . Thus, if the University could act only in cases where the actor’s conduct satisfied this

standard, it would be powerless to intervene until the actor’s conduct had exposed the University

to civil liability.”

        65.      As discussed below in Section I(C), no matter how overt the racial harassment,

UIUC almost never finds that it violates its Policy.


                                                       10
        2:19-cv-02020-CSB-EIL # 1          Page 11 of 84



       66.     Title VII requires courts to consider the “totality of the circumstances,” in

determining whether the racial harassment is severe or pervasive, based on race, and/or

objectively offensive. The NDP does not, which makes it even more difficult for an employee to

receive a finding that the alleged racial harassment violated the NDP.

       67.     ODEA frequently looks at each individual harassing acts in a vacuum, divorced

from the totality of the circumstances. As a consequence, it concludes racially motivated

harassment is not racially motivated because it ignores context.

       i.      Class Representative Flemons’ Experiences Demonstrate how the NDP Functions
               as an Actual Policy of Racial Harassment

       68.     During the relevant period, Class Representative Flemons was the only black

Brick Mason in the Masonry Department of F&S. He reported to Bruce Rogers. Rodgers began

making offensive racial comments to Flemons in 2008.

       69.     In or about April 2012, Rogers’ prevented Flemons from attending a retirement

party at UIUC, which he permitted Flemons’ white coworkers to attend. In ordering Rogers back

to work, he told Flemons "get your ass in the van" and patted the seat.

       70.     Following this incident, Flemons had a meeting with a Human Resources

representative, Bruce Rogers, and Roger’s supervisor. Flemons stated that he felt Rogers was

harassing him and that he treated him differently than his white coworkers. He described how

Rogers humiliated him, while allowing his white coworkers to attend a retirement party. Human

Resources took no action and the racial harassment continued.

       71.     In May 2012, Flemons complained to ODEA that Rogers had been racially

harassed him for years. Flemons told ODEA that Rogers had suggested that Flemons was only

hired for diversity reasons and named white workers he would have hired over Flemons; referred

to Flemons as a “big black guy” in Flemons’ and a white coworker’s presence when assuring

someone on his phone that he had sufficient manpower; implied Flemons and his son had a

                                                    11
        2:19-cv-02020-CSB-EIL # 1            Page 12 of 84



genetic predisposition to stupidity; and frequently yelled and cursed at Flemons in front of his

coworkers, disparaged his skills, and excessively scrutinized his work and daily movements,

among other harassment. Rogers did not treat white workers this way.

        72.      Pursuant to ODEA policy, it did not investigate Flemons’ claims, but instead

engaged Flemons and Rogers in “informal dispute resolution” or “mediation,” which was not

designed to determine whether Rogers had racially harassed Flemons and what remedial action

was necessary.

        73.      Although Flemons had complained to ODEA about all of Rogers’ racial

harassment, as summarized above, during the mediation, ODEA focused almost exclusively on

only one of Rogers acts of harassment (i.e., Rogers’ preventing Flemons from attending the

retirement party in a disparaging, offensive manner).

        74.      During the mediation, which was led by ODEA Senior Associate Director

Kamilyah Abdullah-Span and included Flemons, Rogers, and an F&S human resources

representative, Rogers volunteered that he had only hired Flemons because he was forced to for

“diversity reasons.” This statement was not made in response to a question such as, “is it true

you told Flemons you only hired him to comply with diversity requirements.” Rogers

volunteered it to support his position, that his alleged harassment was actually valid performance

criticism.

        75.      The mediation failed to resolve Flemons’ dispute with Rogers. In fact, it made it

clear that Rogers was biased against black employees and thought nothing of disparaging

Flemons based on his race. Rogers racially disparaging “diversity” comment during the

mediation suggested that he did not believe (or care) that he was violating the NDP, since he said

in front of the second ranking manager at ODEA. Any reasonable person in Flemons’ situation

would have left the mediation wondering whether Rogers could make any racist statement he


                                                     12
        2:19-cv-02020-CSB-EIL # 1           Page 13 of 84



wanted without consequence.

       76.     After repeated complaints to ODEA that Rogers was still treating him the same as

he had before the mediation, Flemons spoke to a colleague at F&S who informed him that he had

the right to ask for an investigation—something ODEA never told Flemons.

       77.     In July 2012, Flemons requested that ODEA investigate Rogers’ racial

harassment.

       78.     In January 2013, ODEA issued its Report on the investigation.

       79.     Rogers admitted to several of Flemons’ complaints, including calling him a “big

black guy.”

       80.     Notwithstanding that Rogers volunteered the racially derogatory “diversity”

comment in front of ODEA Senior Associate Director Abdullah-Span, and the obvious inference

that was due such a statement, ODEA determined that Rogers’ conduct did not violate the NDP.

See infra Section I(B) (detailing that senior leadership in ODEA, including Director Johnson and

Associate Director Abdullah Span, have personally engaged in racial harassment).

       81.     ODEA determined that Rogers’ “big black guy” comment, alone, was not severe

or pervasive. The Report simply ignored Rogers’ other racial insults and disparaging treatment,

which were evidence of pervasive racial harassment. Rather than consider the totality of the

circumstances, it looked at the “big black guy” comment in a vacuum and simply ignored the

“diversity comment.” See infra Section I(C)(iii) (detailing that the University conducts bad faith

investigations, ignores material evidence, and refuses to consider the totality of the

circumstances during harassment investigations in order to avoid making discrimination

findings).

       82.     ODEA concluded Rogers’ other mistreatment was not motivated by race, by

walling off his “big black guy” comment. This statement, along with the “diversity” comment,


                                                     13
        2:19-cv-02020-CSB-EIL # 1          Page 14 of 84



implied Rogers was biased against blacks—an implication further supported by the fact that

Flemons was the only black employee reporting to Rogers at that time.

       83.     Rogers evident bias should have provided the context to understand that his

constant belittling of Flemons was racially motivated. The same is true of his stereotyping

Flemons and his son as stupid. In that context, ODEA should not have struggled to credit

Flemons’ complaint that Rogers abused him due to his race.

       84.     Because ODEA found that Rogers’ conduct did not violate the NDP, he continued

to racially harass Flemons. As a consequence, Rogers’ subordinates began to follow his lead, and

began calling him racial stereotypes, such as “lazy.”

       ii.     Class Representative Derick Brown’s Experiences Demonstrate How the NDP
               Functions as an Actual Policy of Racial Harassment

       85.     Plaintiff Derick Brown worked in the Machine department in F&S where he was

the only black employee. He has worked there as a Machinist since 2006. On at least three

occasions beginning in late-2016 or early-2017, Brown complained to Assistant Superintendent

of Operation Maintenance Ken Bunting, and Associate Director of Operations, Maintenance, and

Alterations Dave Bang—both in F&S management. Brown complained that his supervisor, Chris

McCoy, called him “boy,” “lazy” and “stupid,” insulted and demeaned him, saying “after

thirteen fucking years you should know how to do your job by now,” gave him menial

assignments, and did not treat his white coworkers in the same way. He complained that when

McCoy assigned him menial tasks, such as cleaning, his coworkers would tease him for not

doing real mechanical work. Brown reported that when three of his relatives died in 2016,

McCoy said, “I hope they get another coffin for you, that way you won’t come back.” By

contrast, Brown told Bunting and Bang, that when a white coworker experienced the loss of a

relative, the entire Department signed a sympathy card, which McCoy gave the bereaved

coworker.

                                                    14
        2:19-cv-02020-CSB-EIL # 1          Page 15 of 84



        86.    In his third complaint, Brown told McCoy’s supervisors that in August 2015,

Brown’s coworkers taunted him by fashioning a rag with eyes and mouths holes cut out to look

like a Ku Klux Klan hood, and that McCoy laughed when he witnessed this. Ironically, Brown

had not mentioned this most serious threat of racial violence in his prior complaints because he

was concerned that it would cost McCoy his job.

        87.    McCoy’s racial harassment continued.

        88.    In August 2017, Brown reported the racial harassment to ODEA.

        89.    Brown identified a contractor, James Taylor, who did not work for the University

or report to McCoy, who had witnessed the Klan threat.

        90.    Taylor corroborated Brown’s account of the KKK incident in an interview with

ODEA. Taylor provided Brown with an affidavit signed before a notary on August 31, 2017. It

stated that:


        The incident that happened at the transfer recovery faculty. I was a witness to an
        occurrence that involved a U of I employee (machinist). exhibited following: the U
        of I employee placed a rag cut out with eyes and mouth to represent the KKK. My
        fellow employee, Kendrick Pratt (deceased) also witnessed this occurrence, and he
        also took pictures his cell phone. The U of I employees was laughing, they thought
        it was funny.

        91.    After signing, he wrote “P.S. any questions, contact me at,” and provided two

phone numbers. Below that, he drew this:




                                                   15
        2:19-cv-02020-CSB-EIL # 1           Page 16 of 84



       92.     During ODEA’s investigation, McCoy admitted telling Brown “after thirteen

fucking years you should know how to do your job by now.”

       93.     Every witness that ODEA interviewed corroborated the fact that McCoy yelled at

Brown and disparaged his work.

       94.     McCoy initially denied to the ODEA investigator that the Department gave

Brown’s white coworker a condolence card, but later recanted, and admitted signing it himself.

       95.     A coworker told ODEA that McCoy said to Brown he would be in “a coffin like

his family who passed away,” if he did not eat better.

       96.     ODEA issued a Report on its investigation, dated October 5, 2017. ODEA

acknowledged in pertinent part that

       [i]t was clear from witness testimony and. by Mr. McCoy himself that he degrades
       Mr. Brown and allows for coworkers to bully him.

       During the interview process it became exceedingly apparent that there is racial
       tension between the employees who identified as Caucasian and other African
       American employees in the larger Facilities and Services department as a whole.
       As Mr. Brown is the sole African-American employee in his area, it will be
       important that his department understand this dynamic of tension in moving
       forward in a productive manner. A s such, it is the obligation of the supervisor to
       be the role model for civility and Mr. McCoy has failed in this role.

       97.     ODEA stated: “This report is private and confidential, it is not be shared or

circulated to others except as necessary for implementing recommendations.”

       98.     The Report found that none of the conduct about which Brown complained

violated the NDP.

       99.     Regarding the Klan threat, in spite of the fact that Brown’s account was directly

corroborated by at least one witness, ODEA determined that Brown’s evidence did not meet its

preponderance of evidence standard—i.e., that Brown’s evidence did not make it more likely

than not that the incident actually occurred.

       100.    ODEA noted in Brown’s report:

                                                    16
        2:19-cv-02020-CSB-EIL # 1           Page 17 of 84



       . . . [E]ven with all things being true in favor of the Complainant, the evidence does not
       rise to the legal standard for establishing Mr. Brown’s harassment claim that he was
       subjected to unwelcome physical conduct because of his race (Black). In the case at hand,
       there was insufficient evidence to demonstrate the existence of a KKK-style mask.

       101.    For ODEA to reach the conclusion that it was more likely than not that the KKK

incident did not happen as Brown explained, ODEA either ignored Taylor’s corroborating

evidence altogether and/or summarily determined the white employees who denied seeing the

mask—which included the employee accused of donning the fashioned KKK—were more

credible than black employees, Brown and Taylor. See infra Section I(C)(iii) (detailing the

University’s pattern or practice of conducting biased and/or bad faith investigations by ignoring

material evidence and treating black complainants as untrustworthy).

       102.    The Report also concluded that McCoy’s treatment of Brown was not race

based—despite evidence of McCoy’s racial animus. Brown complaints of McCoy laughing along

during the KKK incident and that he referred to blacks as “boys” (an allegation that was wholly

absent from ODEA’s report). Brown complained on several occasions of McCoy’s racial

harassment, but McCoy never stopped. McCoy’s explicitly racial conduct (referring to blacks as

boys and laughing at the Klan threat) and his continued mistreatment in spite of Brown’s protest,

reasonably implies that McCoy’s treatment of Brown was motivated by racial animus.

       103.    In the context of McCoy’s admissions, corroborating witness accounts, and

ODEA’s own findings about the nature of McCoy’s treatment and the overall racial climate in

F&S, a reasonable conclusion would be that is was more likely than not that McCoy’s conduct

was race based. However, ODEA avoided this conclusion by refusing to consider the totality of

the circumstances. Instead, it disaggregates and decontextualizes patterns of harassment in order

to reach conclusions that it could not reach in good faith had it evaluated the complaints in

context. See infra Section I(A)(iii) (discussing the University’s policy of intentionally avoiding

making racial harassment findings by refusing to consider the totality of circumstances during

                                                    17
        2:19-cv-02020-CSB-EIL # 1          Page 18 of 84



racial harassment investigations).

       104.    ODEA’s investigation into Brown’s complaints demonstrates that University’s

only acceptable conclusion regarding complaints of racial discrimination is that the conduct does

not violate the NDP.

       iii.    The Experiences of the Complainants Detailed in an ODEA Report Published
               Online in October 2018 Demonstrate how the NDP Functions as an Actual Policy
               of Harassment

       105.    In October 2018, a published ODEA report detailed the University's findings from

an investigation into multiple complaints that a professor at the University College of Law

sexually harassed female faculty members and students—by repeatedly touching women

inappropriately, including on their buttocks, thigh, knee, and arm; attempting to hug women—

despite clear protest; asking women about sexual practices, relationship status, and habits;

talking about his sex life, sexual fantasies, and masturbation; asking women to stay at his

apartment; and engaging in other sexually offensive conduct.

       106.    The Report detailed how the allegations of the three primary complainants were

directly corroborated by numerous witness accounts of touching, comments, overtures, and other

highly offensive sexual conduct.

       107.    The Report detailed that much of the underlying behavior in the complainants’

witness’s accounts was admitted, and that the accused had also been the subject of prior sexual

harassment allegations. Upon information and belief, at least two of which occurred while the

accused was employed by the University, and one of which had been made to the same ODEA

investigator that received the three subsequent complaints.

       108.    ODEA admitted that the “actions certainly have made the working and teaching

environment uncomfortable for a countless number of female colleagues and students,” and that

he “likely will continue” his sexual misconduct.


                                                    18
        2:19-cv-02020-CSB-EIL # 1           Page 19 of 84



       109.    Nonetheless, ODEA concluded that the accused did not violate the University

NDP.

       110.     While the published ODEA report deals with sexual harassment, the University’s

policy of permitting harassment is identical in the racial harassment context.

B.     The University’s Centralized Antidiscrimination Unit is Saturated with Racism and
       Bias

       111.    The Senior Officer of ODEA, Director Heidi Johnson, herself racially harasses

her black subordinates, and is at once the primary arbiter and a beneficiary of the University’s

threshold for permissible racial harassment under the NDP. As Lewis Carroll wrote: “When I use

a word . . . it means just what I choose it to mean—neither more nor less.”

       112.    Following Johnson’s lead, several members of ODEA leadership similarly have

engaged in mistreatment of black ODEA employees.

       113.    Any anti-discrimination efforts the University employs are hamstrung by the fact

that ODEA, the University’s senior, centralized anti-discrimination unit is itself rife with racism.

       114.    Here the actual fox is guarding the henhouse.

       115.    Unsurprisingly, the University almost never finds that conduct rises to the level of

a violation of the Policy.

       116.    Between 2012 to 2016, the University made the Plaintiffs aware of just one

finding of discrimination based on any protected characteristic.

       117.    Former ODEA employee Phyllis Tate repeatedly questioned ODEA’s

determinations because oftentimes there was evidence that would support a finding of

discrimination. In response, Senior Associate Director Abdullah-Span would say things such as,

“the bar is very high,” or “the bar is so high that it is very hard to show discrimination.” The

“high” standard required show harassment under the NDF is oft-repeated mantra in ODEA’s

reports. See, e.g., ODEA’s Report on Plaintiff Brown (“While the conduct attributed to Mr.

                                                    19
        2:19-cv-02020-CSB-EIL # 1           Page 20 of 84



McCoy does not meet the high standards needed to state a claim for racial harassment under the

campus' nondiscrimination policy, the evidence obtained does show a gross violation of the spirit

of the University's Code of Conduct policy”); ODEA Report Published Online in October 2018

(“While the conduct attributed to [the accused]. . . does not meet the high standards needed to

state a hostile environment harassment claim for individual complainants under University

policy, the collective evidence gathered during the investigation revealed a pattern and practice

by [the accused] . . . of engaging female students and junior female colleagues in a manner that

he knew or should have known would make them feel uncomfortable and was highly

inappropriate for a workplace or academic setting. Through this conduct, [the accused] . . .

certainly violated the spirit of the University’s nondiscrimination policy, as well as its Code of

Conduct.”).

       118.    The University cannot ensure its compliance with anti-discrimination laws when

it permits ODEA senior leaders to regularly engage in the same conduct the office is charged

with addressing.

       119.    Class Members who have worked in ODEA have experienced racial harassment

and discrimination from ODEA Director Johnson, who has, inter alia, used racially derogatory

stereotypes and race-based language.

       120.    By way of example only, ODEA Director Johnson told the Program Director for

Social Justice and Leadership Education, Kim Otchere, that she was not hired into a position in

ODEA for which the search committee recommended her as the preferred candidate because

Otchere “only had experience working with students of color,” and Johnson wanted a candidate

who had “experience working with the majority population on campus,” which is white. Indeed,

Johnson ultimately hired a lesser-qualified white candidate instead of Otchere.

       121.    By way of further example, Johnson referred to two black employees, including


                                                     20
        2:19-cv-02020-CSB-EIL # 1          Page 21 of 84



Class Member Phyllis Tate, as the “rowdy crowd” when introducing them to a white employee

from another department. Ms. Tate understood that Ms. Johnson only stereotyped the two

women as “rowdy” because of their race, an implication which became clearer when Johnson

went on: “Two more from the rowdy crowd are on the way.” While there were several ODEA

employees still on the way, only two were minorities.

       122.    As yet another example, Director Johnson has referred to Class Member Giraldo

Rosales as “angry” on more than one occasion. Rosales and Tate (who also heard Johnson make

these comments about Rosales) interpreted Ms. Johnson’s remark to be a derogatory stereotype:

that Rosales is an “angry” black man.

       123.    Following Johnson’s lead, several other members of ODEA leadership similarly

subjected black employees to worse treatment than their white colleagues.

       124.    ODEA Senior Associate Director Kamillyah Abdullah-Span subjected Phyllis

Tate to years of racially-motivated mistreatment, including but not limited to regularly talking to

Tate as if she were unintelligent, policing her “tone”, and making negative comments about her

attire and appearance. On one occasion, Abdullah-Span sent Tate an email with a link to a

clothing retailer with the subject, “dress for the job you want;” on another occasion, she asked

Tate if she bought her clothes at a secondhand store. Tate dressed in professional business attire,

the same as white employees who were not mocked or demeaned for their attire.

       125.    When Tate complained to Abdullah-Span about her own and others’

mistreatment, Abdullah-Span told Tate she had no recourse since ODEA is “the office that

handles complaints; I’m not sure if anyone here has a complaint where they will go.”

       126.    Senior HRIS Specialist Andrew Hagler would regularly ignore Tate, be vocally

dismissive of her ideas when they worked on group projects, and often refused to respond to her

when she said hello or goodbye. He did not treat white workers this way.


                                                    21
         2:19-cv-02020-CSB-EIL # 1         Page 22 of 84



         127.   When several members of ODEA, including Tate, Abdullah-Span, Johnson, and

Hagler went to a University-wide meeting to discuss the rollout of a project on which Tate

worked, Hagler removed Tate’s chair from the ODEA table. Tate was forced to sit in the back of

the room instead of with her colleagues. When she complained to Abdullah-Span about Hagler’s

conduct, Abdullah-Span insinuated that Tate was not presentable enough to sit with the ODEA

staff.

         128.   ODEA Director Johnson condoned this behavior through her own similar actions

towards Tate and other black employees, and often appeared amused to watch her Abdullah-

Span and other staff harass Tate and other black employees.

         129.   For example, in September 2015, Tate gave a presentation to the entire ODEA

office, including Director Johnson. Throughout the presentation, Abdullah-Span rudely

interrupted Tate and arbitrarily dismissed her work. At one point, Tate looked over to director

Johnson for assistance in reigning in Abdullah-Span so she could finish her presentation.

Johnson just smirked and allowed Abdullah-Span to continue her sabotage of Tate’s

presentation.

         130.   As a further example, when a black ODEA employee reprimanded a white

subordinate employee, Hope Daniels, for frequently yelling at her and speaking in a disrespectful

manner, Johnson rushed out of her office and scolded the black employee but said nothing to

Daniels. This was common behavior for Johnson; she often made excuses for white employees

when they fell behind on assignments or justified misbehavior by white employees, while

holding Tate, Rosales, and other black employees to exacting standards with no leeway

whatsoever.

         131.   The biased leadership of and the problems with racial bias within ODEA are

reflected in its work throughout campus, as discussed in Section C, below.


                                                   22
        2:19-cv-02020-CSB-EIL # 1           Page 23 of 84




C.     UIUC has a Pattern or Practice of Intentionally Avoiding Finding that Racial
       Harassment Violates the NDP, which has the Practical Effect of Permitting Racial
       Harassment

       132.    With an NDP that expressly allows a threshold of racial harassment and an anti-

discrimination department that is itself rife with racism, UIUC effectively guarantees that racial

harassment will not violate the NDP, will go unpunished, and will naturally repeat.

Compounding this, UIUC take steps to intentionally avoid finding complaints of racial

harassment violate the NDP.

       133.    Rather than making a bona fide effort to comply with anti-discrimination law,

ODEA, the University’s senior leaders, and Human Resources systemically ignore or are

dismissive of complaints of harassment; fail to initiate investigations into credible complaints of

racial harassment; and/or conduct biased and/or inadequate investigations by systematically

ignoring material and/or corroborating evidence, failing to consider the totality of circumstances

of racial harassment complaints, and treating the word of black witnesses as fundamentally

untrustworthy while trusting statements of white witnesses, including alleged harassers.

       134.    As a consequence, harassers go unpunished and continue to engage in racial

harassment. The University neither deters harassers nor provides reasonable avenues of redress

for victims.

       135.    The practical effect is that the University knowingly permits racial harassment.

       i.      University President Timothy Killeen and UIUC Chancellors Barb Wilson and
               Robert Jones Have Ignored Complaints of Discrimination Sent Directly to Them

       136.    University officials at the highest levels, including University President Timothy

Killeen, former-Interim Chancellor Barb Wilson, and UIUC Chancellor Robert Jones have

ignored explicit complaints of racial harassment, and have discouraged employees from making

complaints.


                                                    23
        2:19-cv-02020-CSB-EIL # 1          Page 24 of 84



       137.    By way of example only, since 2014, Associate Director of F&S Human

Resources Melvin Boatner emailed President Killeen, former interim UIUC Chancellor Barb

Wilson, and UIUC Chancellor Jones, among other UIUC leaders, dozens of complaints

concerning specific examples of harassment, discrimination, and/or retaliation of which he was

aware as a result of his position or which he personally experienced. Mr. Boater continued to

send complaints as the racism in F&S continued to occur. He repeatedly questioned UIUC

leadership about why despite his complaints, it did not take appropriate remedial action.

       138.    For example, Boatner repeatedly questioned F&S management as to why

successful candidates to open positions in F&S were almost never black, even though

unsuccessful black candidates were qualified or had equivalent or better Civil Service Exam

results than successful white candidates. In each instance, F&S management provided the same

explanation: the candidate was “not a good fit.”

       139.    Boatner’s complaints were materially ignored or dismissed, and the University

took no meaningful action to address the specific concerns of widespread racism that Mr.

Boatner brought to the University’s attention. The harassment and discrimination continued.

       140.    Despite Boatner’s complaints about the lack of diversity in hiring in F&S, UIUC

permitted F&S management to remove Boatner (and the entire F&S Human Resources

department) from the candidate search committee, which compounded the diversity issues about

which Boatner complained given that F&S Human Resources was in the best position to

understand the diversity needs of the department.

       141.    On March 2016, Human Resources Assistant Vice President Eric Smith sent Mr.

Boatner an unsubtle hint to stop making complaints: “If you continue to want to blow things up,

where do you think you are going to work.”

       142.    Because Boatner had sent several complaints directly to President Killeen,


                                                    24
        2:19-cv-02020-CSB-EIL # 1           Page 25 of 84



Wilson, and Jones, Boatner reasonably believed that Eric Smith’s warning came directly from

one of these University leaders.

       143.    Despite Smith’s warning, Boatner continued to oppose harassment and

discrimination directly to senior leadership at the University, including to President Killeen.

       144.    Boatner’s supervisors continued to discourage him from and threaten him for

complaining to President Killeen or the campus Chancellors. For example: (1) in June 2016,

Interim Chancellor Barb Wilson instructed Boatner that he was to send his complaints to F&S

Interim Executive Director Helen Coleman, not herself or President Killeen; (2) in August 2016,

Coleman sent Boatner a letter in which she admonished him for continuing to complain to

President Killeen and instructed him that he should direct complaints to herself; and (3) in

August 2017—less than three months after Boatner filed a Charge of Discrimination with the

EEOC— Director of Safety and Compliance Maureen Banks sent Boatner a Letter of

Expectation, placing Boatner on a 60-day probation after which time she would reevaluate his

employment with the University, at least in part, because he continued to complain to the

President, Chancellor, and Board of Trustees instead of Interim F&S Director Coleman.

       145.    By letter dated August 28, 2017, Boatner notified President Killeen and

Chancellor Jones that because of his ongoing opposition to racial discrimination, his department

heads were retaliating against him, including threatening to fire him within 60 days.

       146.    Neither Killeen nor Jones responded.

       147.    Shortly thereafter, Boatner suffered a stroke at work. Following the example of

Killeen’s, Wilson’s, and Jones’ expression of UI’s actual policy of discrimination, Director

Banks—the very supervisor about whom Boatner complained in his August 2017 letter—along

with Executive Director Coleman and Assistant Vice President Eric Smith—failed to call for

medical help and made comments that suggested Boatner’s stroke was not a serious medical


                                                    25
        2:19-cv-02020-CSB-EIL # 1           Page 26 of 84



issue. Boatner was forced to drive himself home before he received medical attention. He

suffered permanent damage.

       148.    Boatner’s experience is not unique at UIUC. In August 2017, then-ODEA

Affirmative Action Coordinator Giraldo Rosales complained directly to President Killeen and

Chancellor Jones that less than three months after filing a Charge with the EEOC concerning,

inter alia, racial harassment and retaliation that he experienced in ODEA, Director Johnson

issued him a demonstrably biased performance evaluation and recommended that his

employment contract be terminated. In the 27 years prior to this evaluation, Rosales had never

been evaluated so poorly.

       149.    Rosales had no choice but to complain to Killeen and Jones because the conduct

about which he complained was perpetrated by the Director of the only department designated by

the University’s NDP to receive such reports.

       150.    Neither Killeen nor Jones responded or took action to protect Rosales.

       151.    The Board of Directors approved Director Johnson recommendation to terminate

Rosales’ employment contract.

       152.    As a result, Rosales was forced to retire.

       153.    Director Johnson was not disciplined for her racial harassment and/or retaliation

against Rosales.

       154.    President Killeen's, Interim-Chancellor Wilson’s, and Chancellor Jones’ conduct

is an expression of the University’s actual policy of discrimination, and signals to other

University decision makers that they, too, can ignore complaints of racial harassment.

       ii.     The University’s Human Resources Departments and ODEA Ignore Racial
               Harassment Complaints and Refuse to Initiate Investigations.

       155.    Following the example of the University’s senior leadership, including President

Killeen, the University's primary units that are designated to ensure compliance with anti-

                                                    26
        2:19-cv-02020-CSB-EIL # 1            Page 27 of 84



discrimination law also maintain a pattern or practice of simply ignoring complaints of

discrimination and/or refusing to initiate investigations into complaints.

       156.    By ignoring complaints or refusing to initiate investigations, the University is able

to turn a blind eye to the racism at UIUC, harassers are free to continue their unlawful conduct,

and aggrieved Class Members are afforded no protection.

                       a.     ODEA and Human Resources ignored Terry Smith’s complaints of
                              racial harassment

       157.    Terry Smith is a black former Building Services Worker who in 2016 and 2017

experienced repeated racial harassment, such as being called “boy,” lazy,” and “worthless,”

including by his Foreman, Mike Watson.

       158.    As Smith stated under oath:

       After Watson cursed me out, I complained to human resources that Watson was racially
       harassing me, but when HR held a meeting about the incident, the focus was only
       Watson’s criticisms of my work performance and not on his treatment of me.

       Following my complaint to human resources, I complained to ODEA in the summer of
       2016 about Watson’s treatment of me. I specifically told ODEA that I felt I was being
       racially harassed.

       The investigator I talked with in ODEA did not investigate my complaint or take any
       action that I am aware of, and I did not otherwise hear back from ODEA following my
       complaint. She just told me that my Foreman is allowed [to] reprimand and/or discipline
       me.

       Following my meeting with ODEA, Watson intensified his racial harassment and
       discrimination against me.2

       159.    Smith again complained to ODEA in March 2017. ODEA still refused to

investigate:

       I spoke with the same investigator in ODEA that I spoke with when I complained in the
       summer of 2016. She told me that she remembered me.


       2
               Declaration of Terry Smith dated October 17, 2017, ¶¶10-13

                                                    27
       2:19-cv-02020-CSB-EIL # 1          Page 28 of 84



       I complained specifically that I was being racially harassed by Watson, and retaliated
       against for complaining about harassment.

       The investigator defended the Building Services department and again told me that my
       Foreman is allowed to discipline me and that it was not racial harassment.

       I asked the investigator how it could not be considered racial harassment when I am the
       only African American in the hall and no one else was being treated this way.

       To the best of my knowledge, ODEA took no action and did not investigate my
       complaints.

       I have not heard anything from the ODEA department regarding my complaints of racial
       harassment and retaliation.

       160.   Smith’s Forman, Watson, and another supervisor gave Smith numerous

unfounded writeups. Because of his write ups, the University placed him on administrative leave

without pay. When he returned to work following the leave, in or around April 2017, the

harassment and discrimination intensified, and ultimately culminated in Smith’s termination.

                      b.     The Director of ODEA avoided Plaintiff Flemons’ complaint of
                             confederate flags

       161.   On June 27, 2017, Class Representative Flemons emailed ODEA Director

Johnson to report that he had been seeing a vehicle bearing confederate flag images in an

employee-only University parking lot. Flemons identified himself as an employee. Pursuant to

the University’s Nondiscrimination Policy, ODEA was the proper organization to receive his

complaint.

       162.   Flemons attached several images of the vehicle and its location, including the

following:




                                                   28
       2:19-cv-02020-CSB-EIL # 1          Page 29 of 84




       163.   Johnson replied via email that someone from a student-focused organization

would be in touch, but no one ever contacted him or otherwise followed up on his complaint.

       164.   As of the time of this filing, Flemons was unaware of any investigation into his

complaint.

                      c.     ODEA ignored Class Member Nancy Pettigrew’s complaint of
                             discrimination

       165.   Nancy Pettigrew is a black former Building Services worker. She complained of

racial harassment against herself and other black employees to her Foreman—who under the

NDP was required to report Pettigrew’s complaint to ODEA personally—told Pettigrew that she

needed to report her complaints to ODEA herself.

       166.   Ms. Pettigrew stated in her declaration:

       As advised, in or around August 2017, I called the ODEA office to report my concerns.

       I left a message with ODEA, explaining that I was being treated unfairly.

       To date, ODEA has not returned my call or otherwise contacted me regarding my
       complaint.

       167.   Because the University did not investigate, there was no consequence for
                                                   29
        2:19-cv-02020-CSB-EIL # 1           Page 30 of 84



Pettigrew’s harasser, and thus the harassment continued. Likewise, her Foreman was not

disciplined for his violation of the University NDP, making it more likely that he and his

subordinates would ignore his responsibilities in the future.

       168.     As a consequence of the University’s policy of failing to investigate harassment

complaints, the racial harassment culminated in Ms. Pettigrew being removed from work in

October 2017.

                       d.      Senior leadership in Human Resources and ODEA were aware of
                               racial harassment against Class Member Phyllis Tate, but took no
                               remedial action

       169.     Phyllis Tate is a former ODEA Human Resources Associate. She reported to

Director Johnson and Associate Director Abdullah-Span. Shortly after she started in ODEA in

2012, and continuing into early 2016, Ms. Tate complained on several occasions, both orally and

in writing, to ODEA Director Johnson and Senior Associate Director Abdullah-Span about racial

harassment Johnson and Abdullah-Span had directed against her.

       170.     The University’s NDP required Ms. Tate to report the racial harassment to her

harassers: “Individuals who believe that a University of Illinois at Urbana-Champaign employee

has subjected them to discrimination or harassment in violation of this policy should contact the

Office of Diversity, Equity, and Access[.]”

       171.     The NDP does not provide another option for employees working in the ODEA, a

loophole of which ODEA leadership is well aware. As ODEA Senior Associate Director,

Abdullah-Span reminded Tate while she was harassing her: “[ODEA] is the office that handles

complaints; I’m not sure if anyone here has a complaint where they will go.”

       172.     Unsurprisingly, none of Tate’s complaints were investigated.

       173.     Because nothing was done about her complaints, the racial harassment continued.

       174.     Tate also complained to the Associate Provost of Staff Human Resources, Elyne


                                                    30
        2:19-cv-02020-CSB-EIL # 1           Page 31 of 84



Cole, on several occasions between 2013 and November 2015. Tate complained specifically that

she believed her race played a role in Abdullah-Span’s and Johnson’s treatment of her. When

Tate would complain, Cole would ask Tate whether she could just “tough it out” or would come

check on Tate in the ODEA office. Tate provided Cole with a copy of a December 2015 EEOC

Charge she filed, in which she detailed the harassment and discrimination that she experienced in

ODEA.

       175.    Despite Cole’s personal knowledge of the harassment against Tate, pursuant to

the University’s pattern or practice, Cole never initiated an investigation into Tate’s complaints

or otherwise took any meaningful action to help Tate. Accordingly, the discrimination and

harassment against Tate continued.

       176.    Ultimately, the harassment forced Tate to resign from her position in ODEA in

early-2016 because of the ongoing harassment and discrimination.

       iii.    UIUC has a Policy of Not Conducting Bona Fide Investigations into Complaints
               of Racial Harassment.

       177.    When UIUC does initiate investigations, they are fundamentally flawed and/or

biased against black complainants.

       178.    UIUC’s investigations are designed to support a single conclusion: that racial

harassment does not violate the NDP. UIUC’s investigations are not designed to root out in good

faith whether racial harassment has indeed occurred.

       179.    Towards this end, ODEA and Human Resources systematically disregard material

evidence favorable to complainants; treat white employees as more trustworthy than black

employees, and evaluate evidence in the light most favorable to the alleged harasser, including

by refusing to look at the totality of the circumstances of harassment.

       180.    Under this policy, the University can effectively ensure that complaints of

harassment will not be found to violate the University’s NDP.

                                                    31
        2:19-cv-02020-CSB-EIL # 1          Page 32 of 84



       181.    As a consequence, harassers go unpunished and are permitted to continue their

mistreatment—often with greater frequency and intensity—and other employees realize there is

no risk in joining them.

                       a. Example: Jeffrey Taylor

       182.    Class Representative Jeffrey Taylor filed an ODEA complaint in October 2017,

alleging that he experienced racial harassment and discrimination by several of his supervisors

and coworkers in the Dining department. Taylor provided several examples of harassment,

including being called the N word by a coworker, having knowledge of his supervisor’s use of

the N word to Taylor’s social media friend, and repeated instances of his supervisors treating him

differently and worse than white employees, yelling and cursing at him, and excessively

monitoring and scrutinizing him.

       183.    In July 2018, ODEA concluded that Taylor had not experienced racial harassment

under the NDP.

       184.    ODEA reached this conclusion by ignoring Taylor’s complaints regarding the use

of the N word, ignoring corroborating evidence from Taylor’s witnesses, and confining its report

to the actions of just one of Taylor’s supervisors, Don Van Liew, despite that Taylor had also

complained to ODEA about the actions of several of his supervisors and coworkers.

       185.    Taylor reported two instances of his supervisors and coworkers using the N word,

including the following text message, which he showed to ODEA:




                                                    32
          2:19-cv-02020-CSB-EIL # 1         Page 33 of 84




          186.   However, in accordance with its pattern or practice of ignoring material evidence,

Taylor’s complaints regarding the N word in the workplace were entirely absent from ODEA’s

report.

          187.   By simply ignoring Taylor’s complaints of the N word, ODEA avoided the only

reasonable conclusion it could have made had it not ignored the evidence: that Taylor

experienced race-based harassment.

          188.   ODEA also ignored and/or white-washed corroborating evidence that supported

Taylor’s allegations of racial harassment against supervisor Van Liew.

          189.   ODEA’s report cited four accounts of the witnesses it interviewed, each of which

corroborated some of the conduct which formed the basis for Taylor’s complaints against Van

Liew, and two of which directly corroborated Taylor’s complaints of an overall racially hostile

environment in Dining.

          190.   One witness, Briscoe Brown, corroborated Taylor’s account of a racially hostile

environment in Dining, saying there is a “big race problem in Ikenberry [(where Taylor worked)]

as well as in the rest of Dining Services,” that the problem is manifest in the conduct of both


                                                     33
        2:19-cv-02020-CSB-EIL # 1          Page 34 of 84



management and non-management, and that he himself sought a transfer away from Ikenberry

because of the environment. ODEA did not account for this directly relevant context.

       191.    Another witness, Executive Chef Carrie Anderson, reported to ODEA that Van

Liew repeatedly harassed Taylor because of his race, that she had not seen Van Liew treat white

workers in the same way Van Liew treated Taylor, and described the overall racial tension in

Dining, which Taylor and other black employees experienced.

       192.    ODEA completely white-washed Anderson’s account. In its report, ODEA

detailed how Anderson corroborated Taylor’s account of Van Liew’s underlying conduct;

however, none of the racial context of Anderson’s account is reflected in ODEA’s recitation of

her interview. Considering it was Anderson who encouraged Taylor to complain to ODEA after

witnessing several incidents of racial harassment against him, that no variation of the words

“race” or “harassment” are even mentioned in ODEA’s recitation of her interview demonstrates

how ODEA’s intention was not conduct a good faith investigation into whether Taylor

experienced racial harassment but to simply reach the conclusion that he did not.

       193.    ODEA found that Van Liew’s actions toward Taylor were motivated by

personality clashes and miscommunications rather than race. This finding in spite of Taylor’s

witnesses who corroborated his allegations implies that ODEA’s investigation was not designed

to root out whether racial harassment has occurred but to conclude that it did not. Underscoring

this implication is the fact that ODEA ignored Taylor’s evidence of the N word, which is

indisputable racial harassment.

                      b.      Example: Carrie Anderson

       194.    Class Member Carrie Anderson filed a complaint with ODEA in or around

December 2016, alleging that Dining Director Alma Dawn-Aubrey and several of her white

subordinates harassed and discriminated against Anderson and other black Dining employees for


                                                   34
         2:19-cv-02020-CSB-EIL # 1           Page 35 of 84



years. Anderson detailed at length how Dawn Aubrey referred to her as her “show pony,”

policed her tone, stripped her of job responsibilities, ostracized her within the management

structure, paid her less than her white counterparts, transferred her, yelled at and belittled her,

issued her negative employment evaluations, disciplined her, regularly treated black employees

worse with respect to discipline and assignments, and was aloof to, attempted to conceal, and

then tried to rationalize the drawing of a swastika in Dining (pictured above at para. 45), among

other racial harassment and discrimination.

         195.   ODEA investigated and interviewed seven witnesses—all but one of whom were

white.

         196.   One witness, Housing Director Alma Sealine, who was actually Dawn-Aubrey’s

supervisor, directly corroborated Anderson’s account of Dawn-Aubrey’s race-based treatment,

noting that Dawn-Aubrey was dismissive of women of color in authority positions.

         197.   Another witness also indicated that Dawn-Aubrey treats black employees worse

than white employees with respect to discipline, attendance, and performance. This witness

supported this observation, in part, by Dawn-Aubrey’s callous response to a swastika that was

found in a Dining facility in late-2016.

         198.   ODEA issued a report that found Dawn-Aubrey and others’ conduct did not rise

to the level of a violation of the NDP. It reached this conclusion by completely disaggregating

Anderson’s complaints of multiple incidents of racial harassment creating a hostile environment.

         199.   In its analysis, ODEA considered just a single incident, Dawn Aubrey’s reference

to Anderson as a her “show pony,” and found that the comment, on its own, was not sufficiently

severe or pervasive to violate the NDP.3


         3
         This conclusion is another example of how UIUC’s Nondiscrimination Policy expressly
permits a threshold level of racial harassment, as described in greater detail in Section I(A),
supra.
                                                      35
       2:19-cv-02020-CSB-EIL # 1          Page 36 of 84



       200.   Moreover, ODEA noted that during its investigation, Dawn Aubrey made

“repeated efforts to besmirch Ms. Anderson’s reputation and record by fabricating information

about her despite documentation and testimony to the contrary.” Despite ODEA’s

acknowledgement of Dawn-Aubrey’s lack of credibility and clear animus towards Anderson, it

nonetheless credited her explanations of her treatment of Anderson to conclude that her conduct

did not violate the NDP.

       201.    For example, Dawn Aubrey claimed that she used “show pony” in a

complimentary manner towards Anderson and that she frequently used the term towards other

workers. However, Dawn-Aubrey previously denied ever using the term when confronted about

it by her supervisor Alma Sealine. Moreover, Dawn-Aubrey made this comment to Anderson

following a meeting where she yelled at and belittled Anderson in front of several coworkers,

demonstrating that Dawn Aubrey was not complimenting Anderson. Despite these contradictions

and her fundamental credibility issues, ODEA determined Dawn-Aubrey’s explanation of her

use of “show pony” as a compliment was “valid.”

       202.   ODEA’s failure to evaluate the totality of the circumstances surrounding

Anderson’s complaints of racial harassment, including her corroborating evidence, and ODEA’s

credence to Dawn Aubrey’s denials despite her lies and misrepresentations about her treatment

of Anderson, are common policies the University employs to avoid making harassment findings.

       203.   ODEA’s Report on Anderson’s complaints, exemplify how its purpose is simply

to conclude that Anderson did not experience racial harassment under the NDP, not to

investigate her complaints in good faith to determine whether harassment occurred.

                      c.     Example: Atiba Flemons’ 2012 Investigation

       204.   As discussed in Section I(A)(i), supra, Flemons made a complaint to ODEA in

May 2012 that his supervisor, Bruce Rogers, had racially harassed him for years, including


                                                  36
        2:19-cv-02020-CSB-EIL # 1           Page 37 of 84



calling him a “big black guy;” stating he was only hired for diversity reasons and would have

rather hired specific white workers instead; made comments suggesting Flemons and his son had

hereditary intelligence issues; belittled, yelled, and cursed at him; and excessively scrutinized

and monitored him, among other degrading conduct.

       205.    Before ODEA investigated, it encouraged Flemons to participate in a mediation

with Rogers. ODEA did not inform Flemons that he had the right to request a formal

investigation instead of a mediation.

       206.    During the mediation, which was led by the Senior Associate Director of ODEA,

Rogers volunteered a racially offensive comment about how he only hired Flemons because he

was forced to because of diversity reasons. Rogers made this comment to Flemons previously,

which Flemons told ODEA.

       207.    The mediation was unsuccessful. Rogers continued to treat Flemons the same way

he had prior to the mediation. Flemons returned to ODEA to complain and inquire about the

status of the mediation on three separate occasions. Each time ODEA deflected Flemons’

questions, saying things such as “its being looked into” or “its been taken care of.”

       208.    At no point did ODEA inform Flemons that he had a right to a formal

investigation. It was not until nearly three months after Flemons’ initial May 2012 complaint that

he learned from a coworker that he had right to a formal investigation. During this period,

Rogers continued to racially harass Flemons.

       209.     In late July 2012, Flemons asked ODEA to investigate his complaints.

       210.    In January 2013, ODEA issued a Report on its investigation, which determined

that Rogers’ conduct did not violate the NDP, despite that Rogers’ admitted that he called

Flemons’ a “big black guy” and that he repeated the “diversity” comment in the presence of

ODEA’s Senior Associate Director. See supra Section 1(A)(i) (detailing how the University’s


                                                     37
        2:19-cv-02020-CSB-EIL # 1           Page 38 of 84



NDP expressly permits racial harassment).

       211.    The fact that Rogers repeated the “diversity” comment during the mediation in the

presence of ODEA’s Senior Associate Director is wholly absent from ODEA’s Report.

Moreover, while ODEA acknowledge that Flemons complained that Rogers had previously made

the “diversity” comment, it did not account for the comment in its analysis of whether Rogers

violated the NDP.

       212.    Similarly, ODEA did not interview a witness who Flemons identified, Larry

Robertson, who had information about how Rogers frequently told racial jokes to him.

       213.    ODEA’s treatment of Flemons’ evidence typifies its policy of conducting biased

and/or bad faith investigation simply to avoid making findings of racial harassment.

       214.    ODEA concluded that Flemons did not experience severe or pervasive

harassment; however, it drew that conclusion by only considering a single racial remark (Rogers’

“big black guy” comment). Had ODEA not ignored Flemons’ other evidence of racial language,

ODEA’s severe or pervasive analysis would have been based on a more comprehensive universe

of misconduct and would have reasonably led to a conclusion that Rogers’ conduct violated the

NDP.

       215.    Moreover, ODEA dealt with Rogers’ “big black guy comment” in complete

isolation for Rogers’ other mistreatment. By treating Rogers’ explicit racial language as a

completely separate matter from the rest of his mistreatment, ODEA concluded that Rogers’ did

not treat Flemons differently because of his race. This conclusion is directly undercut when

viewed in context. Rogers’ expressed his racial animus by using explicit racial language. His

racial animus informs the racial motivation of his other non-racially explicit mistreatment of

Flemons. ODEA’s decontextualization of Rogers’ conduct is compounded by the fact that it

simply ignored additional relevant context—Rogers’ other explicit racial remarks, including the


                                                    38
        2:19-cv-02020-CSB-EIL # 1          Page 39 of 84



“diversity” comment during the mediation.

       216.    ODEA’s investigation into Flemons’ complaints is an example of how ODEA

utilizes several mechanisms to stack the deck against employees who complain of racial

harassment. ODEA’s biased and/or bad faith investigations allow the University to simply avoid

making racial harassment findings even when there is direct evidence.

                      d.      Example: Atiba Flemons’ 2014 Investigation

       217.    In July 2014, Paul Rutledge, one of Flemons’ white coworkers, racially harassed

Flemons. In an apparent effort to further torment Flemons, or to get out in front of any complaint

Flemons might make, Rutledge then lodged a harassment complaint against Flemons.

       218.    ODEA investigated. Flemons denied the allegations and complained to ODEA

that Rutledge had been racially harassing him, including making remarks such as calling him “a

stupid fucking boot,” which was an unsubtle shorthand for the racial slur “bootlip.” Flemons

provided witnesses who would have corroborated his allegations against Rutledge.

       219.    However, ODEA did not interview any of Flemons’ witnesses. Instead it

concluded that “Rutledge [was] more credible” than Flemons, even though ODEA admitted in its

report that “no-one saw firsthand or heard the words or gestures alleged by Rutledge.”

       220.    Moreover, ODEA parroted Flemons’ white coworkers' derogatory stereotypes in

its report. Flemons’ coworkers often derogatorily called him “lazy,” as if he were a lazy black

man. In its report, ODEA stated that Flemons’ coworkers described him as “lacking in work

ethic and doing substandard masonry work.” In contrast, ODEA described Rutledge as a “good

laborer . . . who just wants his work done well and efficient.” ODEA’s statements about the work

habits of Flemons and Rutledge had no relationship to either man’s allegations. The statements

were superfluous, reflecting ODEA’s bias against black employees’ in investigations into

complaints of harassment and discrimination.


                                                   39
        2:19-cv-02020-CSB-EIL # 1           Page 40 of 84



       221.    ODEA made no mention of Flemons’ allegations of Rutledge’s harassment in the

report and did not initiate a separate investigation to address them.

                           II.     CLASS ACTION ALLEGATIONS
A.     Class Definition

       222.    Plaintiffs bring this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf of themselves and on behalf of (a) all black UIUC employees, excluding

University officers with authority to make policy concerning discrimination, who are currently

employed or will be employed at UIUC (“Injunctive Relief Class”) and (b) all black UIUC

employees, excluding University officers with authority to make policy concerning

discrimination, employed at UIUC at any time from April 8, 2016 to present who have been or

may be subject to UIUC’s pattern, policy, and/or practice of creating and maintaining a hostile

work environment based on race (“Monetary Relief Class”) (hereinafter referred to collectively

as “black employees” or the “Classes”).

       223.    Each of the Class Representatives are members of the proposed Classes.

B.     Numerosity and Impracticability of Joinder

       224.    The members of the proposed Classes are sufficiently numerous that joinder of all

members is impracticable.

       225.    Plaintiffs are informed and believe that the Classes may each consist of several

hundred members during the liability period.

C.     Common Questions of Law and Fact

       226.    The prosecution of the claims of the Class Representatives will require the

adjudication of numerous questions of law and fact common to both their individual claims and

those of the proposed Classes they seek to represent.

       227.    The overarching common question for each class member is: Why does UIUC

treat black employees differently than white employees?

                                                     40
        2:19-cv-02020-CSB-EIL # 1          Page 41 of 84



       228.    Plaintiffs expect that the evidence will demonstrate a common answer: Racial bias

against black employees.

       229.    Common questions of law include, inter alia:

               a)     Whether the UIUC, through its policies, practices, and/or procedures,

                      creates and tolerates a racially hostile work environment to which black

                      employees are subjected;

               b)     Whether UIUC has engaged in unlawful, systemic racial harassment against

                      its black employees;

               c)     Whether UIUC is liable for a continuing systemic violation of federal anti-

                      discrimination laws;

       230.    The common questions of fact include, inter alia, whether, through its policies,

practices, and/or procedures:

               a)     UIUC has maintained a racially hostile work environment for its black

                      employees;

               b)     UIUC has subjected its black employees to racial harassment and/or a

                      hostile work environment based on race;

               c)     The University’s Senior leadership and/or departments and units tasked

                      with enforcing its Nondiscrimination Policy, including the President,

                      Chancellors, Human Resources, and ODEA were aware of and/or

                      affirmatively contributed to the racial harassment;

               d)     UIUC has engaged in a pattern or practice of failing to take prompt and

                      effective action to stop the systemic racial harassment;

               e)     Injunctive relief is warranted.

       231.    The discriminatory employment policies, practices, and/or procedures to which


                                                    41
        2:19-cv-02020-CSB-EIL # 1          Page 42 of 84



the Class Representatives and the class members are subjected are created and enforced by UIUC

and apply universally to all members of the Classes. These employment policies, practices,

and/or procedures are not unique or limited to particular departments or University units; rather,

the policies and/or practices that give rise to and perpetuate the hostile work environment based

on race apply to all black UIUC employees.

       232.    UIUC’s discriminatory policies, practices, and/or procedures, therefore,

commonly affect the Class Representatives and potential members of the Classes,

notwithstanding their employee classification, job title, or department.

       233.    Discrimination in the form of a racially hostile work environment occurs as a

pattern or practice throughout UIUC and affects the Class Representatives and potential class

members the same way:

       UIUC creates and tolerates a racially hostile work environment for black employees in

       the form of, inter alia: racial slurs—including the N word, “monkey,” and “boy”; racial

       symbols and imagery—including nooses, swastikas, racial graffiti, and confederate flags;

       racially derogatory stereotypes, jokes, and language—including referring to black

       employees as “you people,” “lazy,” and “worthless”; mocking black employees’ speech;

       claiming their only value is for forced “diversity”; physical threats; unwarranted and

       excessive scrutiny and monitoring of black employees’ work and daily movements; and

       forcing black employees to perform menial and more arduous tasks compared to white

       employees.

D.     Typicality of Claims and Relief Sought

       234.    The claims of the Class Representatives are typical of the claims of the proposed

Classes. The Class Representatives assert claims in each of the categories of claims they assert

on behalf of the proposed Classes. The relief sought by the Class Representatives for racial


                                                    42
        2:19-cv-02020-CSB-EIL # 1           Page 43 of 84



harassment complained of herein is also typical of the relief sought on behalf of the proposed

Classes.

       235.    The Class Representatives, like the members of the proposed Classes, are black

UIUC employees who have been or may be subject to UIUC’s pattern, policy, and/or practice of

creating and maintaining a hostile work environment based on race.

       236.    Each of the Class Representatives and several members of the proposed Classes

have complained about racial harassment, including by formal complaints to department

Foreman, Sub-foreman, Directors, Supervisors, Human Resources, ODEA, the EEOC, and/or up

to and including the University President, Timothy Killeen, and/or UIUC Chancellors, Barb

Wilson (former interim), and Robert Jones (current).

       237.    The University’s treatment of and response to these complaints have been

inadequate, and Class Representatives and class members have been affected in the same ways

by the University’s failure to take adequate remedial measures to correct this pattern or practice

of racial discrimination.

       238.    UIUC has expressed its standard operating procedure of racial harassment by (1)

maintaining a written Nondiscrimination Policy that allows racial harassment unless it is

“sufficiently severe or pervasive,” “objectively offensive,” and “unreasonably interferes with,

denies, or limits a person’s ability to participate or benefit from employment opportunities,

assessments or status at the University;”(2) through the actions of its senior leadership and its

departments and units tasked with enforcing its Nondiscrimination Policy, including members of

senior leadership who engaged in racial harassment without consequence; (3) through the pattern

or practice of intentionally avoiding finding that racial harassment constitutes a violation of its

Nondiscrimination Policy by ignoring racial harassment complaints, failing to initiate

investigations into complaints it acknowledges, and/or by conducting biased and/or bad faith


                                                     43
        2:19-cv-02020-CSB-EIL # 1           Page 44 of 84



investigations into complaints of racial harassment.

       239.    Consequently, the claims alleged by the Class Representatives are typical of the

claims of the proposed Classes. Each Class Representative has worked at the University during

the liability period and has been subjected to the discriminatory policies, patterns, and/or

practices alleged herein. The relief sought by the Class Representatives for racial discrimination

is also typical of the relief which is sought on behalf of the proposed classes.

E.     Adequacy of Representation

       240.    The Class Representatives’ interests are co-extensive with those of the members

of the proposed Classes they seek to represent, and the Class Representatives will fairly and

adequately represent and protect the interests of the proposed Classes. The Class Representatives

seek to remedy UIUC’s discriminatory employment policies, practices, and/or procedures so that

black employees will not be subjected to racial harassment.

       241.    The Class Representatives are willing and able to represent the proposed Classes

fairly and vigorously as they pursue their individual claims.

F.     Efficiency of Class Prosecution of Common Claims

       242.    Certification of the Classes of black employees that are similarly situated to the

Class Representatives is the most efficient and economical means of resolving the questions of

law and fact common to the Class Representatives and the proposed Classes.

       243.    The individual claims of the Class Representatives involve resolution of the

common question of whether UI has engaged in a systemic pattern and/or practice of racial

discrimination in the form of hostile work environment against black employees.

       244.    The Class Representatives seek remedies to eliminate the adverse effects of such

harassment in their own lives, careers, and working conditions, and in the lives, careers, and

working conditions of the proposed class members.

       245.    The Class Representatives seek to prevent continued racial harassment in the
                                                     44
          2:19-cv-02020-CSB-EIL # 1          Page 45 of 84



future.

          246.   The Class Representatives have standing to seek such relief because of the

adverse effect that such harassment has had on them individually and on the black employees

who comprise the proposed Classes.

          247.   To gain such relief for themselves, as well as for the members of the proposed

Classes, the Class Representatives will first establish the existence of systemic racial harassment

as the premise for the relief they seek.

          248.   Without class certification, the same evidence and issues would be subject to re-

litigation in a multitude of individual lawsuits with an attendant risk of inconsistent adjudications

and conflicting obligations.

          249.   Certification of the proposed Classes of black employees who have been affected

by these common questions of law and fact is the most efficient and judicious means of

presenting the evidence and arguments necessary to resolve such questions for the Class

Representatives, the proposed Classes, and the University.

G.        Requirements of Rule 23(b)(2)

          250.   Claims for injunctive relief are properly maintained under Federal Rule of Civil

Procedure Rule 23(b)(2) because the University has acted on grounds generally applicable to the

Class Representatives and the proposed Classes by adopting and following systemic policies,

practices, and/or procedures, which create and tolerate a hostile work environment on the basis

of race, thereby making appropriate final injunctive relief or corresponding declarative relief

with respect to the Classes as a whole an appropriate remedy.

          251.   Racial harassment is the standard operating procedure at UIUC, rather than a

sporadic or isolated occurrence.

          252.   UIUC has refused to act on grounds generally applicable to the proposed Classes,


                                                     45
        2:19-cv-02020-CSB-EIL # 1            Page 46 of 84



inter alia:

               a)      by failing to provide a working environment that is free from racial

                       hostility and harassment;

               b)      by failing to take reasonably effective measures to correct and remedy

                       racial harassment.

        253.   UIUC’s systemic discrimination against black employees makes appropriate the

requested final injunctive and declaratory relief with respect to the Classes as a whole.

        254.   Injunctive and declaratory relief predominate over the other relief sought in this

case because the injunctive and declaratory relief represent the culmination of the proof of the

University’s individual and class-wide liability at the end of Stage I of a bifurcated trial, and the

essential predicate for the Class Representatives’ and class members’ entitlement to monetary

and non-monetary remedies at Stage II of a bifurcated trial.

        255.   Declaratory and injunctive relief flow directly and automatically from proof of the

common questions of law and fact regarding the existence of systemic racial discrimination

against black employees.

        256.   Declaratory and injunctive relief are the factual and legal predicates for the Class

Representatives’ and the class members’ entitlement to monetary and non-monetary remedies for

individual losses caused and necessitated by such systemic discrimination.

H.      Requirements of Rule 23(b)(3) and Rule 23(c)(4)

        257.   The claims for monetary relief are properly certified under Rule 23(b)(3) because

questions of law and fact common to the Class Representatives and the proposed Classes

predominate over any questions affecting only individual members. A class action is superior to

other available methods for the fair and efficient adjudication of this case.

        258.   Additionally, the cost of proving the University’s pattern or practice of


                                                     46
        2:19-cv-02020-CSB-EIL # 1          Page 47 of 84



discrimination and retaliation makes it impracticable for the Class Representatives and members

of the proposed Classes to pursue their claims individually.

       259.    Alternatively, the issue of class-wide liability on the Title VII and ICRA claims

under the theories advanced in this action are properly certified under Rule 23(c)(4) because such

claims present only common issues, the resolution of which would advance the interests of the

Class Representatives, the proposed Classes, and the University in an efficient manner.

I.     Nature of Notice to the Proposed Classes Required

       260.    In accordance with Fed. R. Civ. P. 23(c)(2), Rule 23(b)(3) class members must be

furnished with the best notice practicable under the circumstances, including individual notice to

all members who can be identified through reasonable effort. Plaintiffs believe that the

University maintains computer records that contain a last known address for all proposed class

members. Plaintiffs contemplate that individual notice be given to class members at such last

known address by first class mail, informing them of the following:

               a)     The pendency of the class action, and the issues common to the class;

               b)     The nature of the action;

               c)     A potential class member’s right to “opt out” of the action within a given

                      time, in which event they will not be bound by a decision rendered in the

                      class action;

               d)     A potential class member’s right, if they do not “opt out,” to be represented

                      by their own counsel and enter an appearance in the case; otherwise, they

                      will be represented by the Class Representatives and their counsel; and

               e)     A potential class member’s right, if they do not “opt out,” to share in any

                      recovery in favor of the class, and conversely to be bound by any judgment

                      on the common issues, adverse to the class.


                                                    47
        2:19-cv-02020-CSB-EIL # 1          Page 48 of 84



                     III.     ALLEGATIONS OF NAMED PLAINTIFFS
A.     Derick Brown

       261.    Derick Brown is a black employee of UIUC.

       262.    Brown has been employed at UIUC since 2006 as a Machinist in the F&S

department.

       263.    Brown’s supervisor, Chris McCoy, and several of Brown’s white coworkers,

subjected him to a racially hostile work environment, including taunting Brown with a makeshift

KKK outfit; directing racial slurs and stereotypes at him; and mocking, threatening, and

intimidating him.

       264.    Brown experienced racial harassment on a daily or near-daily basis.

       265.    Brown reported the racist treatment to F&S management and ODEA.

       266.    Despite UIUC’s knowledge of the harassment against Brown, it took no

meaningful remedial action.

       267.    As a consequence, the racial harassment continued and intensified.

       268.    Beginning in or around 2014, UIUC promoted Chris McCoy to Machine Shop

Foreman. Almost immediately after McCoy’s promotion, he began to use his authority to racially

harass Brown and the only other black employee in the shop, Terry Cole—who upon information

and belief resigned from his position in the Machine shop due to McCoy’s harassment.

       269.    In August 2015, Brown’s coworker, Rocky Atwood, fashioned a KKK hood, put

it on, and taunted Brown—while McCoy laughed along. McCoy did not report the incident to

ODEA as required by UIUC rules.

       270.    At least five others were present for the incident. One of them, Kendrick Pratt

(deceased), took photos of Atwood wearing the KKK mask and/or just the KKK mask.

       271.    Another witness, James Taylor, provided a sworn statement, at Brown’s request,

corroborating the incident.

                                                   48
        2:19-cv-02020-CSB-EIL # 1           Page 49 of 84



       272.     The University never disciplined Atwood for his actions.

       273.     The University never disciplined McCoy for his failure to report the incident or

for condoning it with his laughter.

       274.     Following the KKK incident, the harassment against Brown grew more frequent

and severe.

       275.     McCoy regularly yelled and cursed at Brown in front of his coworkers, at times

while using racially-derogatory language, such as referring to Brown as “boy,” or with

stereotypes, such as implying that Brown was lazy or stupid, and calling him “worthless”.

       276.     The following incidents are offered as examples of the type of racist conduct

McCoy engaged in, or encouraged, often.

       277.     When Brown explained that he needed assistance with an assignment, McCoy

barked at him: “After thirteen fucking years you should know how to do your job by now!”

McCoy did not belittle or yell at white workers in this manner.

       278.     McCoy encouraged other white workers in the shop to similarly harass Brown,

and they did.

       279.     For example, Brown’s coworkers often called him “gay,” “queer,” and made other

comments pertaining to sexual orientation, including in the text message below:




                                                    49
       2:19-cv-02020-CSB-EIL # 1          Page 50 of 84




       280.   One of Brown’s coworkers said that “Mississippi is the gayest state there is” and

that “most of the gays are from Mississippi.” Brown is from Mississippi. McCoy egged the

worker on, adding “I heard about them boys, too.” Brown’s white coworkers did not call each

other gay. McCoy did not refer to whites as boys.

       281.   In or around 2016, Brown told McCoy he needed to attend a funeral for a family

member. McCoy responded to the effect of: “I hope they got another coffin for you that way you

won't come back.” In contrast, when Brown’s white coworker had a death in the family, McCoy

gave a sympathy card signed by the entire shop.

       282.   On another occasion when Brown was leaving for vacation, McCoy remarked:

“Hopefully you don’t have enough gas to make it back.” McCoy did not make remarks like this

to white employees.

       283.   McCoy regularly screamed at Brown and used profanity towards him to belittle

him and ostracize him in the shop.

       284.   For example, when Brown’s coworker was helping him look up a part number,

McCoy made a big scene about how Brown did not know how to use the reference manual, then

                                                    50
        2:19-cv-02020-CSB-EIL # 1          Page 51 of 84



instructed the shop that no one help Brown. All workers in the machine shop often rely on each

other’s expertise. White workers are not ridiculed or denied assistance in such situations.

       285.    McCoy was more likely to give Brown less desirable job assignments than his

white peers.

       286.    For example, Brown was made to work on a ladder at heights of more than twelve

feet without a safety watch. Brown was also assigned so much menial work, such as cleaning

parts, that his coworkers made fun of him, saying he did not perform “real” machinist work.

McCoy also made Brown perform sewage-pump work almost exclusively so his white coworkers

could work in the field doing replacement work that did not require exposure to sewage.

       287.    McCoy heavily scrutinized and frequently monitored Brown throughout the

workday, often timing his bathroom usage then threatening to dock Brown’s pay for the time he

was in the bathroom. McCoy did not monitor white workers’ bathroom breaks.

       288.    UIUC was aware of the harassment against Brown because he complained

repeatedly to F&S personnel and ODEA. Despite Brown’s complaints of discrimination, UIUC

allowed it to continue.

       289.    Brown complained to Assistant Superintendent of Operation Maintenance, Ken

Bunting, in late-2016 or early-2017, specifically stating that McCoy was harassing him and

treating him differently because of his race. Bunting defended McCoy, stating McCoy may have

been out of line but he did not think McCoy was racist. Bunting did not report Brown’s

complaint to ODEA as required by the NDP. Bunting held a meeting with McCoy. When he left

the meeting, McCoy taunted Brown with a smirk, mocking Brown’s attempt to McCoy’s racist

harassment. Brown is unaware of any remedial action taken in response to his complaint.

       290.    In the spring of 2017, as McCoy’s racial harassment worsened, Brown

complained again to Bunting and Associate Director of Operations, Maintenance, and


                                                    51
        2:19-cv-02020-CSB-EIL # 1          Page 52 of 84



Alterations, Dave Bang. Brown complained specifically that McCoy was racially harassing him

and had just yelled at him and cursed him out in front of the entire shop when he asked a

coworker for assistance. He explained that white workers help each other but are never

reprimanded, cursed at, or humiliated. He asked Bunting and Bang to help make McCoy stop his

harassment. Bunting and Bang held a meeting with Brown and McCoy. During the meeting

Brown explained that McCoy was treating him differently because of his race, and that he

deserved to be treated with respect like everyone else. Bunting and Brown said that McCoy

would work on his attitude. During the meeting, Brown asked McCoy, “Is this it?” McCoy said,

“Yes, I don’t want to go back there. Are we cool?” Brown said, “yes” and shook hands with

McCoy. Neither Bunting nor Bang reported Brown’s complaint to ODEA as required, and they

did not issue any discipline to McCoy.

        291.   Despite McCoy’s assurance to Brown, before his managers, that he would stop

harassing him, he continued.

        292.   In August 2017, Brown went to Bunting and Bang to complain yet again that the

racism in the Machine shop was getting worse. Brown explained that McCoy was discriminating

against him in assigning work orders, had reassigned him to the shop for thirty days, and had

issued him a negative performance evaluation—his first in over a decade while working at

UIUC.

        293.   Bunting and Bang defended McCoy claiming they could not tell McCoy how to

run his shop, and defended McCoy’s treatment based on McCoy’s evaluation of Brown’s work.

They said they would talk to McCoy again. It was clear to Brown that neither Bunting nor Brown

were going to help protect him. Brown pleaded with them to understand that McCoy was racially

harassing him. Brown explained that McCoy had witnessed Atwood don a makeshift KKK mask,

laughed along, and failed to report the incident. Bang pressed Brown: “well, are you sure it


                                                   52
         2:19-cv-02020-CSB-EIL # 1         Page 53 of 84



happened?” Brown say, “yes.”

         294.   Bang said they were going to “process” Brown’s complaint. When after a couple

days Brown did not hear anything from Bunting or Bang, he called the Chancellor’s office and

explained to an assistant how McCoy had been racially harassing him, including that he laughed

along during the KKK incident, and that he had complained to Bunting and Bang previously, but

McCoy continued to racially harass him. The Chancellor’s office said they would take care of it.

About one day later, ODEA contacted Brown and initiated its investigation in August 2017.

         295.   In October 2017, consistent with its pattern or practice, ODEA concluded that the

harassment against Brown did not constitute a violation of the University NDP. ODEA reached

this conclusion by, inter alia, ignoring evidence that directly corroborated the KKK incident;

ignoring evidence that McCoy referred to blacks pejoratively as “boys;” ignoring evidence that

corroborated Brown’s account of McCoy’s abuse, including McCoy’s own admissions and

witness’s admissions that McCoy yelled and cursed at Brown; and by failing to look at the

totality of the circumstances behind McCoy’s conduct in order to conclude that McCoy was not

motivated by race—notwithstanding evidence of McCoy’s overtly racial conduct. See supra

Section I(A)(i) (detailing how the University expressly permits racial harassment under the

NDP); Section I(A)(iii) (detailing how the University conducts biased and/or bad faith

investigations in order to avoid making harassment findings).

         296.   While ODEA investigated Brown’s complaints, McCoy was placed on leave.

UIUC named one of McCoy’s cohorts and Brown’s primary harassers, Jerry Donaldson, Interim

Foreman. Donaldson immediately picked up where McCoy left off and began to racially harass

Brown.

         297.   Brown complained to Bunting and Bang that he did not feel safe in the shop due

to all the racial animus. They told him to report back if he experienced any issues but did nothing


                                                    53
        2:19-cv-02020-CSB-EIL # 1           Page 54 of 84



to prevent further racial harassment.

       298.    Within days of his complaint to Bunting and Bang, the windshield on Brown’s car

was smashed and his tires were slashed while it was parked at his home. The police told Brown

that were no other similar incidents reported in his neighborhood. McCoy and several of his

coworkers knew where Brown lived. Brown believed that McCoy acted in reprisal for getting

him suspended.

       299.    Brown reported the incident to F&S management, who held a meeting with the

Machine shop to address the treatment of Brown. The meeting was led by Assistant

Superintendent of Operation Maintenance Bunting and Director of Operations, Maintenance &

Alterations Pam Voitick, and included the entire Machine shop staff. The meeting quickly

degraded into a referendum on Brown. Donaldson and Brown’s coworker, Chad Cosack,

vehemently defended McCoy and attacked Brown’s character. Cosack claimed he knew things

about Brown that “he shouldn’t know.” Donaldson protested, explaining that he felt McCoy was

being treated unfairly, then requested to have a private meeting so he and others could raise

complaints.

       300.    All of this abuse, and Brown’s first negative performance review, followed his

complaints of racial harassment and prejudice.

       301.    Following the meeting, most of Brown’s white coworkers refused to talk with

him, would not sit with him at lunch, and continued to bully him, including calling him gay and

queer—insults they did not direct towards whites—at times while interim supervisor Donaldson

was present, but which he did not report to ODEA as required.

       302.    In November 2017, the harassment against Brown culminated in his being

effectively forced to seek out a tool attendant position outside of a career track just to escape the

harassment, discrimination, and retaliation, of which UIUC was aware but refused to remedy.


                                                     54
        2:19-cv-02020-CSB-EIL # 1          Page 55 of 84



       303.    Even after his transfer, Brown’s former white coworkers, including McCoy,

continued to ignore him and refused to speak with him even when they came to the tool room.

McCoy, Donaldson, and other of his former white coworkers often stared menacingly at Brown

when they walked by the tool room, which is adjacent to the Machine shop.

B.     Atiba Flemons

       304.    From 2008 to 2009 and from 2011 to present, UIUC has employed Atiba Flemons

as a Brickmason in the F&S department.

       305.    Mr. Flemons is black.

       306.    Throughout Mr. Flemons’ tenure, the University has exposed him and other black

employees to a racially hostile work environment, including racial slurs, stereotypes, jokes,

conduct, and racist imagery, such as nooses and confederate flags.

       307.    Flemons experienced some form of racial harassment on a daily or near-daily

basis throughout his tenure at UIUC.

       308.    Flemons has reported the racial harassment to UIUC officials on multiple

occasions, including to F&S management, Human Resources, the Chancellor’s office, and

ODEA.

       309.    Despites its knowledge of the racial harassment, UIUC took no meaningful

remedial action, which led to more intense racial harassment against Flemons.

       310.    Flemons’ supervisor, Bruce Rodgers, racially harassed Flemons starting even

before his first day of employment. On May 7, 2008, Rodgers called Flemons and left a message

for him to return his call. When Flemons called Rodgers back, Rodgers said: “What was the

instruction I gave you!? How can you work for me if you can't follow my instructions?”

       311.    On Flemons first day of employment, Rodgers suggested that the only reason he

hired Flemons was for “diversity” reasons, claiming the University “made” him hire Flemons,


                                                    55
        2:19-cv-02020-CSB-EIL # 1          Page 56 of 84



and that he would have rather hired the Jones brothers instead, who are white.

        312.   In 2009, Flemons and a number of white employees were laid off. Rogers rehired

all of the white employees within six months. After nearly two years, however, Rodgers had still

not called Flemons back to work. Two of Flemons former coworkers told him that Rodgers was

turning down work and hiring contractors instead of bringing Flemons back. Flemons received a

call from a coworker who told him that Rogers said he does not want Flemons back. Rodgers

was actually trying to hire someone else to fill Flemons’ position, but because Flemons had “call

back” rights, Rodgers was unable to replace Flemons before giving him the opportunity.

        313.   In 2011, when Flemons returned to work, the racial harassment resumed and

intensified.

        314.   Rogers regularly made racially disparaging remarks directed to or around

Flemons.

        315.   For example, in April 2012, Rodgers was on the phone with someone in Flemons’

presence. Rodgers said to the person: “Don’t worry about that. I got this big black guy in my van

that will tell them not to go that way.” Rodgers then began to laugh hysterically. Flemons and a

white employee who was also present were shocked at the comment.

        316.   On other occasions, Rogers voiced his racist disapproval of a coworker’s niece

who was dating an African-American man, claiming “I just don’t agree with it. I think we should

stick to our own kind.”

        317.   Some of Flemons’ white coworkers have described racial jokes and comments

that Rogers said, such as “I’ve never had a black guy tell me what to do” or telling someone

“wake up to look at your black guy.”

        318.   On at least one another occasion, Rogers told Flemons that he would start talking

like Flemons talks, then proceeded to speak in an exaggerated stereotype of black speech. This


                                                   56
          2:19-cv-02020-CSB-EIL # 1          Page 57 of 84



conveyed racial insult, because a reasonable interpretation of this conduct, was that Rogers

believed that blacks were inferior to other races because they used slang, and intended to mock

Flemons based on his race.

          319.   Rodgers also mocked and degraded Flemons’ work in comments to other masons,

implying he was lazy and stupid. Lazy is an adjective frequently used by bigots to describe

blacks.

          320.   For example, typical of his treatment of Flemons, Rodgers refused to provide

Flemons with a hammer that he needed for a job. Flemons was forced to go buy his own

hammer. When Rodgers saw Flemons with the hammer, Rodgers claimed he had told Flemons

that he would bring him a hammer, and implied that Flemons had hereditary intellectual deficits

that he passed on to his son. Stupidity is another trait ascribed to blacks by racists, based on their

belief that low IQ is inherited.

          321.   By way of further example, when Flemons reported to Rogers that he activated a

University identification card so that he could enter buildings without keys, Rogers responded,

“Okay—cool, that’s great.” But, two days later, Rodgers confronted Flemons and yelled at him

for not having keys: “Fuck You! Fuck You! You don’t care. Fuck it then, Fuck it then! How are

you going to get in the Building without keys?” Several of Flemons’ white coworkers witnessed

the entire event. Rodgers does not curse at white employees like he does to Flemons.

          322.   In April 2012, Flemons was in a Transportation van going to a coworker’s

retirement party. The van stopped to pick up two of Flemons’ white coworkers. Rodgers pulled

up alongside the van and asked what Flemons was doing. After Flemons explained, Rodgers said

okay and pulled away, but suddenly turned around and said: “You know what, I want you

working. Get in my van so I can take you back” and patted the passenger seat. Flemons pleaded

with Rodgers: “Why are you talking to me like that. I am not a child or an animal.” Rodgers


                                                      57
        2:19-cv-02020-CSB-EIL # 1          Page 58 of 84



yelled: "I don't care! Get in the van so I can get you back to work. Get your Ass in the van, I

gave you a direct order, get in the van now!"

        323.    Flemons reported the incident to Human Resources. Flemons had a meeting with

Human Resources, Bruce Rogers, and Roger’s supervisor. Flemons stated specifically that he felt

Rogers was harassing him and that he treated him different than his white coworkers. In

accordance with its pattern or practice, UIUC did not investigate Flemons’ complaints and did

not discipline Rogers. The racial harassment continued.

        324.    In May 2012, Flemons complained to ODEA about Rodger’s racial harassment

and discrimination.

        325.    Before ODEA investigated, it encouraged Flemons to participate in a mediation

with Rogers. However, ODEA never informed Flemons that he had a right to an investigation.

During the mediation, Rogers repeated his derogatory comment about how he only hired

Flemons because he was forced to for diversity reasons. ODEA’s Senior Associate Director was

present when Rogers made the “diversity” comment during the mediation.

        326.    Following the mediation, Rogers continued to racially harass Flemons. On three

occasions after the mediation, Flemons informed ODEA that Rogers harassment continued and

requested an update from ODEA. ODEA never gave Flemons a straight answer, and it was not

until a coworker informed Flemons—nearly three months after his initial complaint—that he had

a right to an investigation,

        327.    In late July 2012, Flemons requested that ODEA investigate his complaints.

        328.    In January 2013, despite that Rogers admitted to calling Flemons a big black guy

and that he made the derogatory “diversity” comment in the presence of ODEA’s Associate

Director, ODEA concluded Rogers conduct did not violate the University NDP. See supra

Section I(A) (discussing how the University’s NDP expressly permits a threshold level of racial


                                                    58
         2:19-cv-02020-CSB-EIL # 1         Page 59 of 84



harassment); Section I(C)(iii) (discussing the University’s policy of conducting biased and/or

bad faith investigations).

        329.    Because ODEA condoned Rogers’ harassment against Flemons, it continued and

grew more intense.

        330.    Rodgers’ harassment towards Flemons set an example for other white coworkers

to follow suit and similarly racially harass Flemons.

        331.    One white coworker referred to black employees as “you people.”

        332.    Another of Flemons’ white coworkers, Paul Rutledge, repeatedly harassed

Flemons for months, calling him “boot”—unsubtle shorthand for the racist term “bootlip”— and

“fucking worthless,” and saying, “you must have been the fucking dumbest child when you were

growing up.”

        333.    Rutledge at times accompanied his racial treatment with physical intimidation,

such as following Flemons in the hallway or standing unnecessarily close to him on the stairs,

while addressing him in racially harassing terms.

        334.    Flemons’ make-up supervisor, Eric Quinly, and supervisor, Bruce Rodgers,

witnessed at least some of Rutledge’s harassment, but did not report it or otherwise take any

steps to stop it.

        335.    In June 2014, Flemons was called into ODEA and informed that Rutledge had

filed a grievance against him. Flemons explained to ODEA that Rutledge was the one engaging

in racial harassment, and that others in the Brick Mason department witnessed it.

        336.    As discussed in Part I(C), supra, ODEA did not investigate Flemons’ complaint

against Rutledge.

        337.    Two days later, Flemons walked out of the labor shop and heard someone behind

him make a comment. When he turned around, he saw Rutledge, who followed Flemons to the


                                                    59
        2:19-cv-02020-CSB-EIL # 1             Page 60 of 84



top of the stairs. Standing menacingly close to, Rutledge spat: "You stupid fucking boot."

        338.       Flemons immediately reported this incident to Mark Barcus, Assistant

Superintendent of Building Maintenance, and advised him that Clint McGraw witnessed the

entire incident.

        339.       However, in July 2014, Flemons was informed that ODEA made a “credibility

determination” and concluded that Flemons allegations against Rutledge were unfounded, but

that Rutledge’s allegations were credible, despite acknowledging that “no-one saw first-hand or

heard the words or gestures alleged by Rutledge.

        340.       Because ODEA conducted a highly partial investigation, in which it ignored

witnesses who would corroborate the incident, UIUC did not discipline Rutledge, and the racial

harassment against Flemons continued.

        341.       At the time of this filing, Flemons coworkers continue to use racially-derogatory

stereotypes, such as calling Flemons “lazy.”

        342.       Rogers also excessively scrutinizes Flemons’ daily movements and tells others to

watch him and give him instruction, because of his biased views of the worth of black workers.

        343.       For example, in January 2019, Rogers repeatedly questioned Flemons about a

recently purchased vacuum cleaner that Rogers could not find. Despite that Flemons continued to

insist he had not seen the vacuum, Rogers kept pressing him, saying dismissively, “are you sure

you haven’t seen it.” Rogers only asked Flemons white coworkers once and took their word for

it with no scrutiny. Only after a white coworker told Rogers he had not seen the vacuum since it

arrived, Rogers checked his office and found the vacuum cleaner still in the box. Rogers did not

apologize to Flemons for all but outright accusing him of stealing the vacuum cleaner.

        344.       In addition to the pervasive racial harassment as described above, Flemons has

witnessed racially offensive symbols at UIUC, including the confederate flag.


                                                       60
        2:19-cv-02020-CSB-EIL # 1            Page 61 of 84



        345.    Flemons is also aware of a class member who works in F&S who was exposed to

a noose in April 2016, when a white work in the Grounds department tied a noose (pictured

above at para. 45) then taunted a black employee with it.

        346.    Following this incident, one of Flemons’ white coworkers told him that the noose

was not a big deal because it was “just a small noose.”

        347.    In March 2017, Flemons observed a confederate flag on a truck parked at the

University inventory store.

        348.    The truck was parked in the employee lot, which requires a UIUC employee pass

to enter the lot.

        349.    Again, in June 2017, Flemons witnessed a car with two confederate flag stickers

in its windows, one of which read, “Kiss My Flag,” accompanied by University of Illinois

stickers (picture supra at para. no. 162).

        350.    The vehicle was regularly parked directly outside the University Press building

where only employees park.

        351.    On June 26, 2017, Flemons submitted a written complaint regarding the flag to

the Director of ODEA, Heidi Johnson, providing images of the vehicle.

        352.    Johnson acknowledged receipt of Flemons’ complaint; however, despite that

Flemons identified himself as a UIUC employee and followed UIUC policy by bringing his

complaint to ODEA, Johnson told Flemons that a student-focused group would be in contact

with him to investigate. No student group ever contacted Flemons.

        353.    Flemons complaint has never been investigated.




                                                    61
        2:19-cv-02020-CSB-EIL # 1          Page 62 of 84



C.     Jeffrey Taylor

       354.    Jeffrey Taylor has been employed at UIUC since 2015 as a Culinary Worker III in

the Dining department.

       355.    Taylor is black.

       356.    Beginning in or around 2016 and continuing presently, several of Taylor’s

supervisors and coworkers subjected him to a racially hostile work environment, including racial

slurs, comments, and race-based conduct.

       357.    Taylor experienced racial harassment on a daily or near-daily basis.

       358.    Taylor reported the racist treatment he experienced to his supervisors, Human

Resources, and ODEA.

       359.    Despite its knowledge of the harassment against Taylor, UIUC took no

meaningful remedial action.

       360.    As a consequence, the racial harassment continued and intensified.

       361.    Taylor and other black employees have been repeatedly exposed to racial slurs,

such as the N word.

       362.    For example, in or around October 2017, a white Dining supervisor, Kalan

Janowski, wrote on Facebook, “I eat n****s like you” and made a derogatory comment about

black women wearing “weaves” to Taylor’s acquaintance who is black. Janowski identified

himself as a UIUC supervisor on his Facebook page.

       363.    Taylor reported Janowski’s use of the N word to Human Resources and ODEA;

however, in accordance with its pattern or practice of ignoring complaints of racial harassment,

UIUC refused to take any action. Instead, Rita Davis from Human Resources was dismissive of

Taylor’s opposition and explained UIUC would not discipline Janowski because it was an off-

campus incident based on hearsay—despite that Taylor showed Davis screenshots of the reaction


                                                   62
        2:19-cv-02020-CSB-EIL # 1          Page 63 of 84



to Janowski’s message. Davis then suggested Janowski’s use of the N-word was acceptable

because he had a mixed-race relative.

       364.    On another occasion, in March 2018, Taylor’s coworker sent him a message

regarding a workplace disagreement. The coworker called Taylor a “bitch” and used the N word

in a message (pictured supra at para. no. 185).

       365.    Taylor reported the worker and gave a copy of the text message to Rita Davis.

However, UIUC again ignored Taylor’s complaint and failed to discipline the offender. Davis

marginalized Taylor’s report, and callously and needlessly read the message aloud, including the

slurs, during a meeting with Taylor and his supervisors. Davis then suggested that it was

acceptable for Taylor’s coworker to use the N word because she, too, is black. Human Resources

informed Taylor that his coworker would not be disciplined for using the N word.

       366.    Because the University does not discipline employees who use the N word, other

employees understand that racial slurs are acceptable.

       367.    In December 2018, Terry Tester, a white Culinary Worker who on Taylor’s shift

directed the N word to a black employee, stating that his child’s favorite word is “n*gga.”

       368.    The employee told Taylor what happened and reported Tester to Executive Chef

Carrie Anderson. Tester admitted to Anderson that he used the N word and repeated it several

times during his conversation with Anderson, arguing that “once people of color give you the

okay, you can say n*gga,” and that using the word with the employee was his way of “testing the

waters” with her.

       369.    Anderson reported Tester to her supervisor, Chris Henning. However, the

University refused to terminate Tester, despite that he was already on probation. Instead, the

University claimed that it was an “opportunity to educate people” and issued Tester a “letter of

concern,” which is not disciplinary.


                                                    63
        2:19-cv-02020-CSB-EIL # 1           Page 64 of 84



       370.    In addition to the N word, Taylor is aware of black colleagues who have been

called “monkey,” a noose that was found in a campus bathroom by a BSW worker, and racist

graffiti, including the swastika that Taylor’s colleague found in Dining in late 2016 (pictured

above at para. 45).

       371.    In addition to racial slurs and symbols, Taylor and other black employees are

racially harassed by white supervisors.

       372.    Taylor’s former supervisor, Don Van Liew, regularly badgered Taylor,

excessively monitored and scrutinized his work and daily movements, policed his tone, used

profanity towards him, and treated him as inferior to his white coworkers.

       373.    For example, in Fall 2017, Van Liew reported Taylor for not being in uniform

despite that Taylor was wearing University-approved attire and that he explained to Van Liew

that he did not have any clean uniforms, which the University is responsible for supplying. On

the same day, Van Liew also reported another black employee for not wearing a uniform but did

not report two white workers who were wearing the same attire as Taylor and the other black

employee.

       374.    Taylor complained to Unit Manager Keith Garrett that Van Liew was targeting

black employees for conduct that white workers were not being harassed over. Garrett took no

action to stop Van Liew’s harassment even though he acknowledged that Taylor was wearing

permitted attire.

       375.    By way of further example, in Fall 2017, Van Liew would not permit Taylor to

use a pushcart to carry his supplies to his workstation and made him carry the supplies by hand.

Van Liew aggressively snatched a cart from Taylor’s hands then allowed Taylor’s white

coworkers to use push carts to carry their supplies. Push carts are not assigned to any specific

employee but are utilized on a first-come first-served basis.


                                                    64
        2:19-cv-02020-CSB-EIL # 1          Page 65 of 84



       376.    Van Liew regularly verbally berated Taylor in front of coworkers, often yelling or

using profanity—only to then police Taylor’s tone in response. For example, on one occasion,

Taylor requested Van Liew’s assistance to correct a student worker’s computer mistake. Van

Liew yelled: “What do you need help with!” Taylor explained. Van Liew proceeded to scrutinize

Taylor’s decision to take pre-orders from customers while the computer was down. Van Liew

reported Taylor for apparently raising his voice during the exchange, but it was Van Liew who

was loud and rude. Taylor is also aware of other black employees whom Van Liew has written

up for allegedly raising their voice. Van Liew does not treat white workers this way.

       377.    On another occasion, in 2017, Executive Chef Carrie Anderson held a brief

meeting with Taylor and Van Liew to discuss Taylor’s assignment. Moments later, Van Liew

angrily questioned Taylor why he was doing the assignment. Taylor explained. Van Liew then

wrote Taylor up for allegedly using profanity. Taylor protested the write-up to Unit Manager

Keith Garrett and explained several of his coworkers who were present would confirm that he

did not use profanity. Garret did not ask any of Taylor’s coworkers whether he used profanity

and disciplined Taylor based on Van Liew’s false accusation. Several of Taylor’s white

coworkers regularly use profanity in the workplace but are not written up or otherwise

disciplined.

       378.    Van Liew is often jovial and socializes with white workers but makes black

workers stay busy at all times.

       379.    On one occasion, in Fall 2017, Van Liew was sitting at a station with several

white employees, laughing and joking. He suddenly got up, walked to the adjacent station where

a black employee was working, and made the employee perform an unrelated task just to keep

her busy. He then went back and continued his conversation with the white employees.

       380.    Van Liew regularly surveilled and excessively monitored Taylor, often staring at


                                                   65
        2:19-cv-02020-CSB-EIL # 1           Page 66 of 84



Taylor while he worked and even while he was on break. Van Liew would badger Taylor about

what was on his to do list or why he was or was not performing certain tasks. Van Liew would

question Taylor why he was wrapping his food, insinuating that Taylor was trying to steal food.

However, most employees wrap their food to keep it warm. Van Liew did not monitor white

employees like he did Taylor.

       381.    Other Dining supervisors also racially harassed Taylor and other black

employees. For example, Taylor witnessed his supervisor, Dale Martin, yell at and aggressively

snatch a black student’s meal card from his hand and accuse him of trying to steal food because

the meal card was not working. Martin then falsely claimed the student hit him. Student meal

cards frequently malfunction. In such situations, Taylor has witnessed Martin give white students

the food they are trying to purchase and record their student number to enter it manually later.

       382.    Less than a week after this incident a group of six white students moved a gate to

enter the dining hall after it was closed, and without attempting to use their meal cards, they

began eating food and getting drinks. Martin acknowledged what was taking place but did not try

to approach the students, and simply said, “oh well.”

       383.    Taylor complained of the difference in treatment between the black student and

the white students during a group meeting with Housing Director Alma Sealine, but she merely

brushed the incident aside. She took no corrective action against Martin and instead parroted

Martin’s false claims about the black student trying to steal food.

       384.    Another supervisor reported Taylor for simply telling him that he was not

speaking to the supervisor when the supervisor interrupted Taylor’s conversation with another

employee. About one week later, the same supervisor nearly struck Taylor with an oven door

when he aggressively opened it as Taylor was walking by.

       385.    Taylor complained on several occasions to UIUC about the racial harassment that


                                                    66
        2:19-cv-02020-CSB-EIL # 1           Page 67 of 84



he experienced. Pursuant to its pattern or practice, UIUC ignored his complaints, failed to initiate

bona fide investigations, and permitted Van Liew’s and others’ harassment of Taylor by

concluding the harassment did not violate UIUC’s Nondiscrimination Policy.

       386.    As a result of the harassment that Taylor experienced, he was forced to change his

schedule significantly to ensure he did not work among supervisors who used racial slurs or who

harassed him, including Janowski and Van Liew. As a consequence, Taylor no longer works in

the advanced cook-to-order Chophouse station or on other shifts where there were significant

overtime opportunities. Taylor’s compensation and career trajectory materially suffered as a

consequence of the racial harassment to which UIUC subjected him.

       387.    In addition to his complaints to Human Resources (N word) and Garrett

(harassment and disparate treatment), Taylor also complained to ODEA in October 2017 about

the racial harassment that he experienced. While the investigation remained open, Taylor

provided updates to ODEA of additional examples of racial harassment that he experienced

during the eight months before ODEA issued its report, including the use of the N word by his

coworkers.

       388.    ODEA issued its report in July 2018, and pursuant to its written policy, which

allows a base level of harassment, ODEA concluded that Taylor did not experience a violation of

the University NDP.

       389.    To reach this conclusion, ODEA failed to look at the totality of circumstances,

instead taking the narrowest view possible of Taylor’s complaints. The report only addressed

Taylor’s complaints with respect to Van Liew. It neither mentioned Taylor’s complaints about

UIUC employees using the N word in October 2017 and March 2018, nor his complaints about

an overall racial climate in Dining. ODEA also ignored corroborating evidence provided by

several of Taylor’s witnesses, and looked at each of Van Liew’s actions in isolation.


                                                    67
           2:19-cv-02020-CSB-EIL # 1           Page 68 of 84



           390.    Because ODEA concluded that Taylor did not experience a violation of the NDP,

neither Van Liew or any other employees received discipline.

           391.    As a consequence, Taylor and other black employees continue to experience

racial harassment, including by workers who have since use of the N word.

     IV.        INDIVIDUAL CLAIMS OF NAMED PLAINTIFFS NOT ENCOMPASSED BY
                                  THE CLASS CLAIMS
A.         Derick Brown

           i.      Retaliation

           392.    As more fully set forth in Section III(A), supra, the University subjected Mr.

Brown to years of racial harassment. Brown’s white coworkers and supervisors exposed him to

racially-violent symbols, including a mock-KKK mask; used racial stereotypes, such as making

comments to imply Brown was lazy and stupid; used racial language, such as “boy;” yelled,

cursed at, and belittled Brown because of his race; ignored and ostracized him; excessively

scrutinized his daily movements, including timing his bathroom usage; and made him perform

the worst assignments, such as cleaning sewage pumps while white workers performed field

work that did not require exposure to sewage.

           393.    Brown complained to F&S management and OAE about the racial harassment

that he experienced from his supervisor and coworkers. As a result, he was subjected to

retaliation, including adverse actions designed to punish, intimidate, and discourage Brown and

others from reporting harassment, such as increasingly hostile harassment, increased scrutiny,

negative employment evaluations, job reassignment, vandalism of property, threats and

intimidation, and ultimately forcing Brown to seek a transfer out of his trade in the Machine

shop.

           394.    Brown complained to Assistant Superintendent of Operation Maintenance Ken

Bunting in late-2016 or early-2017. Brown told Bunting that McCoy was racially harassing him.


                                                       68
        2:19-cv-02020-CSB-EIL # 1          Page 69 of 84



Bunting held a meeting with McCoy to discuss Brown’s complaint. Following the meeting,

McCoy taunted Brown.

       395.    Following Brown’s complaint, McCoy intensified his harassment. McCoy heavily

scrutinized Brown’s work and made it a point to expose any perceived shortcomings or

weaknesses in Brown’s knowledge to the entire shop to embarrass and ostracize him.

       396.    Brown complained again to Bunting, and also to the Associate Director of

Operations, Maintenance, and Alterations, Dave Bang, in spring 2017. Brown explained that

McCoy’s racial harassment had become worse. Bunting and Bang held a meeting with Brown

and McCoy. During the meeting, Brown explained that he felt that McCoy treated him

differently than white workers, including that McCoy frequently yelled and cursed at him but

that McCoy did not do that to Brown’s white coworkers.

       397.    During the meeting, McCoy apologized to Brown, but he nonetheless amplified

his harassment following the meeting.

       398.    Upon information and belief, McCoy told Brown’s coworkers that Brown had

reported him for racial harassment. His coworkers stopped talking to him, alienated him in the

shop, and lobbied McCoy to give Brown worse assignments. McCoy reassigned Brown to the

shop for thirty days, disallowing him to participate in assignment rotation like his white

coworkers who did not complain of racial harassment. While Brown’s white coworkers worked

outside of the shop, Brown was assigned the most menial and disgusting shop work that no one

wanted to perform, such as cleaning parts or working on sewage pumps. His coworkers began to

mock him for not being a real machinist.

       399.    In August 2017, Brown complained again to Bunting and Bang that McCoy’s

treatment of him was getting worse. Brown explained that McCoy was discriminating against

him in assigning work orders, reassigned him to the shop for thirty days, and issued him a


                                                    69
       2:19-cv-02020-CSB-EIL # 1          Page 70 of 84



negative performance evaluation—his first in over a decade of employment at UIUC. Brown also

explained that McCoy had witnessed Rocky Atwood don a makeshift KKK hood, laughed along

while Atwood taunted Brown, and failed to report the incident.

       400.   McCoy was placed on temporary leave while ODEA investigated Brown’s

complaints. Brown’s coworkers ensured that Brown paid a price for complaining of

discrimination. Brown reported to Bunting and Bang that he did not feel safe in the shop,

considering Jerry Donaldson—McCoy’s cohort who also harassed Brown—was named the

interim supervisor. Bunting and Bang told Brown to report back if he experienced any issues but

did nothing to protect Brown.

       401.   Within days, Brown’s car was vandalized at his home. His tires were slashed and

his windshield was cracked. McCoy and several of his coworkers knew where he lived. The

police told Brown that no one else in his neighborhood reported similar vandalism.

       402.   Brown believes the vandalism was intended as a violent warning to back off his

complaints of racial harassment and punishment for complaining.

       403.   Brown reported what happened to F&S management who held a meeting with the

entire Machine shop to address retaliation against Brown. However, Donaldson and Brown’s

coworker, Chad Cosack, hijacked the meeting to defend McCoy and attack Brown. Cosack

claimed knew things about Brown that “he shouldn’t know.” Donaldson said that McCoy was

being treated unfairly and demanded a private meeting so he and others could raise complaints

against Brown.

       404.   Thereafter, most of his coworkers would not speak to him or sit with him at lunch.

When ODEA concluded that McCoy’s behavior did not constitute a violation of the University

NDP, the University allowed McCoy to return to the Machine shop.

       405.   Because the University refused to protect Brown from McCoy and other’s racial


                                                   70
        2:19-cv-02020-CSB-EIL # 1            Page 71 of 84



harassment and retaliation for his opposition, Brown had no choice but to protect himself and

requested a transfer to a tool attendant position in spite of the fact that he is a skilled machinist.

        406.    Even his transfer has not stopped McCoy, Donaldson, and others from mistreating

Brown in retaliation for his opposition. McCoy and Donaldson frequently stared at Brown

menacingly when they passed the tool room where Brown now works.

        407.    In November 2018, a white worker, Ron Clair, came to the toolroom and

attempted to intimidate Brown for his opposition to McCoy’s racial harassment, exclaiming to

Brown that what he did to McCoy was “just wrong.”

        408.    In December 2018, Brown locked the Toolroom and was preparing to go to lunch.

All of a sudden, Clair entered the Toolroom through a locked door connecting the Toolroom to

the Machine Shop. Clair looked at Brown, grabbed a tool, and exclaimed loudly as he walked

out: “You closed the tool room pretty early, huh!?”

        409.    Employees are not permitted to have unsupervised access to the Toolroom. Brown

learned that one of his former harassers, Chad Cosack, provided the key to Clair to enter the Tool

Room.

        410.    Brown reported to F&S Management that he feared for his safety because Clair

made previous comments about Brown’s opposition to racial harassment and should not have

entered the Toolroom when it was locked.

        411.    But for Brown’s opposition to racial harassment and discrimination, he would not

have been physically threatened and subjected to the several adverse actions described above.

        412.    UIUC’s conduct following Brown’s complaints about racial harassment has a

chilling effect that would dissuade other employees. from reporting harassment and

discrimination.




                                                      71
        2:19-cv-02020-CSB-EIL # 1         Page 72 of 84



B.     Atiba Flemons

               i.       Disparate Treatment

       413.    Because Mr. Flemons is black, UIUC discriminated against him with respect to

promotion opportunities, discipline, and compensation.

       414.    In October 2015, Mr. Flemons attempted to update his University application so

he could take the Foreman’s Civil Service exam. However, University Human Resources

disallowed Flemons from updating his application, claiming that he was not qualified to become

a Foreman or Sub Foreman because he did not have enough experience.

       415.    Mr. Flemons had two more years of relevant experience than his present Sub

Foreman, Eric Quinly, who is white, and who took the test shortly before Flemons attempted to.

       416.    Sub Foremen make an extra $1.50 per hour when they are performing the role.

       417.    Flemons has also been repeatedly denied overtime opportunities when white

workers were offered overtime.

       418.    Flemons’ Foreman, Bruce Rogers, has discretion with respect to whom, how, or

whether to distribute overtime.

       419.    By way of example only, on some occasions, Rogers would offer overtime to

white workers Eric Quinly or Bill Mastey, but they would decline. Rogers would work the

overtime himself instead of giving Flemons the opportunity.

       420.    On another occasion, Rogers called four white workers offering overtime, but

never asked Flemons. Rogers then stated that he could not find anyone to work the overtime,

even though Flemons was already assigned to the project in which overtime was required. The

Building Inspector witnessed Rodgers’ discrimination in assigning the overtime and rescinded

the overtime request.

       421.    Rogers will sometimes hire contractors instead of offering overtime to Flemons or

make overtime requests on days in which he knows Flemons cannot work overtime.
                                                  72
        2:19-cv-02020-CSB-EIL # 1          Page 73 of 84



       422.    By way of example only, in December 2016, Rogers asked if Flemons would

work overtime immediately following Christmas. Given the shop was closed during the holidays,

both Flemons and his coworker Eric Quinly refused.

       423.    Instead of rescheduling the overtime to a time when Flemons could work, Rogers

worked the overtime himself.

       ii.     Retaliation

       424.    As set forth more fully in Section III(b) supra, UIUC subjected Mr. Flemons to

years of racial harassment and discrimination. Among other racial harassment, Flemons’ white

supervisor and coworkers used racially derogatory language such as referring to Flemons as a

“big black guy;” used racial stereotypes, for example, calling Flemons lazy or implying that he

had a hereditary lack of intelligence; yelling and cursing at him; issuing unwarranted discipline;

and excessively scrutinizing and monitoring Flemons throughout the day.

       425.    Flemons repeatedly opposed Rodgers’ and others’ racial harassment on numerous

occasions.

       426.    As a result of Flemons’ opposition, Rodgers retaliated against Flemons by

subjecting him to increasingly hostile harassment and discrimination, providing negative

performance evaluations, and issuing him unwarranted discipline in an effort to punish,

intimidate, and discourage Flemons and others from reporting harassment

       427.    By way of example only, following Flemons’ complaints in 2012 regarding

Foreman Rogers harassment and discrimination, Rogers has consistently evaluated Flemons

poorly. Prior to his complaints of harassment, Rogers did not negatively evaluate Flemons.

       428.    Upon information and belief, Rogers evaluates Flemons’ white coworkers

positively.

       429.    Rogers also wrote up Flemons or threatened discipline for behavior for which


                                                    73
         2:19-cv-02020-CSB-EIL # 1          Page 74 of 84



white employees were not written up.

         430.   Rogers has denied Flemons overtime opportunities due to Flemons opposition to

his harassment and discrimination.

         431.   Rogers’ increased racial harassment, threats, discipline, negative evaluations, and

denial of overtime against Flemons is designed to punish him for his complaints of racial

harassment and silence him and other black employee from making complaints in the future.

         432.   But for Flemons opposition to Rodgers’ and others’ racial harassment, he would

not have been exposed to the material adverse actions described above.

         433.   UIUC’s actions against Flemons has a chilling effect that would dissuade a

reasonable employee from reporting harassment and discrimination.

B.       Jeffrey Taylor

         i.     Disparate Treatment

         434.   UIUC subjected Mr. Taylor to discrimination with respect to promotion

opportunities and discipline.

         435.   In early 2016, the University advertised two head cook positions, which paid $19-

21 per hour and required two years of prior experience in quantity cooking. Taylor was qualified

for the positions. Based on Taylor’s skills and qualifications, his head chef encouraged him to

apply.

         436.   Taylor applied online. However, University Human Resources sent Taylor a

letter, which explained that he could not sit for the Civil Service test because he did not have

enough prior experience. Taylor has worked in restaurants since 2006, which includes several

years of experience in high-quantity kitchens, including kitchens where production was

comparable or greater to UIUC’s largest dining facility, Ikenberry, where Taylor worked.

         437.   In or around summer 2016, Taylor learned that two white employees were

promoted to the head cook position, including Carl Joyce who had less experience than Taylor,
                                                     74
        2:19-cv-02020-CSB-EIL # 1           Page 75 of 84



and who started at the University after Taylor.

       438.    Because Mr. Taylor is black, UIUC denied him a promotional opportunity to a

position for which he was qualified and to which UIUC promoted a lesser qualified white

applicant.

       439.    Taylor and other black employees are also disciplined more severely than white

workers for the same conduct and/or issued discipline for alleged conduct in which white

workers engage but for which they are not disciplined, relating to University’s uniform policy,

use of profanity, and/or verbal tone.

       440.    By way of example only, in October 2017, Don Van Liew reported Taylor and

another black employee for wearing black pants and University polo shirts instead of the typical

uniform consisting of a white jacket.

       441.    Van Liew did not report two white employees who were dressed like Taylor.

       442.    Unit Manager Garrett admitted to ODEA that “it is acceptable for cooks to wear

black slacks, a University issued polo shirt, and slip-resistant shoes when they are out of clean

uniforms. Otherwise, all cooks are expected to be in uniform.”

       443.    Van Liew himself admitted to ODEA that he is twice as likely to report black

employees for not wearing white jackets as he is white employees when he provided a list of

employees with whom he has had corrective contact regarding uniforms. Including Taylor, the

list was comprised of six black employees and just three white employees, despite that in 2017

when this incident occurred, white food service employees outnumbered black employees.

       444.     Taylor has also received discipline for his “tone” or for allegedly using profanity.

       445.    White workers, in contrast, do not have their tone policed and are not written up

like Taylor and other black employees.

       446.    Several of Taylor’s white coworkers, such as Heather Fairbanks, regularly use


                                                    75
        2:19-cv-02020-CSB-EIL # 1          Page 76 of 84



profanity out loud in the workplace or talk back to supervisors but are not disciplined.

       ii.     Retaliation

       447.    As set forth more fully in Section III(c), supra, the University subjected Taylor to

years of racial harassment. Among other racial harassment, several of Taylor’s coworkers have

openly used the N word around and to Taylor; have referred to black employees as “monkey”

and made racial graffiti, including swastikas in Taylor’s department; his supervisors police his

tone; yell and curse at him; and regularly badger and scrutinize black employees while allowing

white employees to perform their jobs without any interruption.

       448.    Taylor has reported the racial harassment and discrimination that he experienced

to his supervisors, the Director of Housing, Human Resources, and ODEA.

       449.    Because of Taylor’s protected activity, UIUC has subjected Taylor to adverse

actions designed to punish, intimidate, and discourage Taylor and other black employees from

reporting racial harassment, including additional and more intense harassment and discipline for

infractions he did not commit or for which workers who do not complain of harassment and

discrimination were not disciplined.

       450.    For example, in or around October 2017, Taylor reported to Dining management

and Human Resources that a UIUC Dining supervisor, Kalan Janowski, used the N word and

other racially derogatory language towards Taylor’s black acquaintance. Taylor had a meeting

with Rita Davis from Housing Human Resources and Dining Associate Director Chris Henning,

during which the University informed Taylor it would not discipline Janowski. Taylor left the

meeting with the impression that he himself was in trouble for reporting the incident because

Davis and Henning were dismissive of Taylor’s concerns and intimidating in the tone and nature

of the way they “interrogated” him about his knowledge of the incident.

       451.    Within weeks of his complaint, Taylor’s supervisors increased their harassment,


                                                    76
        2:19-cv-02020-CSB-EIL # 1           Page 77 of 84



which included Van Liew aggressively approaching Taylor, yelling at him, then reporting Taylor

to Unit Manager Keith Garrett for being out of uniform, even though he was wearing University-

approved attire. Taylor complained to Garrett that Van Liew was racially harassing him.

Following Taylor’s complaint to Garrett, Van Liew approached Taylor and claimed that Taylor

had “lied” to Garrett about whether he was in uniform or not.

       452.    Over the weeks and months following Taylor’s complaints, including his

complaint to Garrett, Van Liew continued to racially harass him, including constantly monitoring

him, watching him, and loudly questioning and scrutinizing Taylor throughout the day.

       453.    As a result of Van Liew’s retaliatory racial harassment, Taylor was constructively

reassigned, when had no choice but to request that his assignments and shifts be changed to

protect himself from Van Liew, resulting in economic hardship to Taylor since he was no longer

able to work assignments and shifts that provided lucrative overtime opportunities.

       454.    In late-October 2017, Housing Director Alma Sealine held a meeting with the

staff in the Ikenberry dining facility. Taylor voiced his concern about recent racial incidents in

Dining, including that black diners were being harassed and treated differently than white diners.

Taylor explained a white supervisor, Dale Martin, recently denied a black student service and

accused him of trying to steal food when the student’s meal card malfunctioned, but that in

contrast, white supervisors worked with white students in similar situations to make sure they got

their meals and did not accuse them of stealing.

       455.    Sealine brushed off Taylor’s complaints during the meeting and claimed that

Martin’s actions were appropriate because the black student was trying to steal.

       456.    Taylor filed a complaint with ODEA in October 2017 about his supervisors’ and

coworkers’ racial harassment and discrimination against him. Taylor updated his complaint

throughout much of 2018.


                                                     77
        2:19-cv-02020-CSB-EIL # 1           Page 78 of 84



       457.    As a result of his complaints, Taylor’s supervisors intensified their racial

harassment, including by closely monitoring all of his daily movement and work. For example,

Taylor’s supervisors would regularly question the work that he was doing and why, and when he

explained they would double check his explanation, police his tone and report him for raising his

voice. Taylor has received written discipline and probation for “tone” infractions following his

complaints of discrimination.

       458.    White workers and workers who did not complain of discrimination were not

treated this way.

       459.    But for Taylor’s opposition to racial harassment, he would not have been

subjected to the adverse actions described above.

       460.    UIUC’s actions against Taylor for his complaints of harassment and

discrimination have a chilling effect that would dissuade a reasonable employee from reporting

harassment and discrimination.

                                 V.     CLAIMS FOR RELIEF
                                      First Claim for Relief

                      Hostile Work Environment in Violation of Title VII
                    (On Behalf of Named Plaintiffs and the Proposed Classes)

       461.    Plaintiffs incorporate by reference each of the foregoing paragraphs.

       462.    The foregoing conduct violates Title VII of the Civil Rights Act of 1964.

       463.    The University has engaged in illegal, intentional discrimination on the basis of

race by maintaining policies, practices, and/or procedures that create, tolerate, and perpetuate a

hostile work environment based on race against the Plaintiffs and members of the proposed

Classes.

       464.    Plaintiffs and members of the proposed Classes have repeatedly and explicitly

complained to the University about racial harassment.


                                                    78
        2:19-cv-02020-CSB-EIL # 1           Page 79 of 84



       465.    Despite the University’s notice of the harassment and discrimination perpetrated

against black employees, it has failed to take adequate remedial measures.

       466.    As a consequence of Defendant’s policies, practices, and/or procedures, the

Plaintiffs have suffered severe emotional distress.

       467.    Defendant’s actions proximately caused the Named Plaintiffs’ and Class

members’ injuries.

       468.    Plaintiffs request relief as provided in the Prayer for Relief below.

                                     Second Claim for Relief

              Hostile Work Environment in Violation of the Illinois Civil Rights Act
                    (On Behalf of Named Plaintiffs and the Proposed Classes)

       469.    Plaintiffs incorporate by reference each of the foregoing paragraphs.

       470.    The foregoing conduct violates the Illinois Civil Rights Act.

       471.    The University has engaged in illegal, intentional discrimination on the basis of

race by maintaining policies, practices, and/or procedures that create, tolerate, and perpetuate a

hostile work environment based on race against the Plaintiffs and members of the proposed

Classes.

       472.    Plaintiffs and members of the proposed Classes have repeatedly and explicitly

complained to the University about racial harassment.

       473.    Despite the University’s notice of the harassment and discrimination perpetrated

against black employees, it has failed to take adequate remedial measures.

       474.    As a consequence of Defendant’s policies, practices, and/or procedures, the

Plaintiffs have suffered severe emotional distress.

       475.    Defendant’s actions proximately caused the Named Plaintiffs’ and Class

members’ injuries.

       476.    Plaintiffs request relief as provided in the Prayer for Relief below.

                                                      79
        2:19-cv-02020-CSB-EIL # 1            Page 80 of 84



                                      Third Claim for Relief

                               Retaliation in Violation of Title VII
              (On Behalf of Named Plaintiffs Individually for their Non-Class Claims)

       477.     Plaintiffs incorporate by reference each of the foregoing paragraphs.

       478.     Plaintiffs engaged in protected activity by complaining about racial

discrimination.

       479.     The University engaged in illegal retaliation by, inter alia, intensifying the

racially hostile work environment against Plaintiffs, threats and intimidation against Plaintiffs,

issuing negative performance evaluations, forcing Brown and Taylor to seek a transfer to

different department and/or shifts, denying overtime and promotional opportunities to Flemons

and Taylor, and issuing discipline to Flemons and Taylor.

       480.     Defendant’s retaliatory conduct in response to Plaintiffs’ protected activity has a

chilling effect that acts as a deterrent to other employees from making complaints of

discrimination.

       481.     As a consequence of the University’s conduct, Plaintiffs suffered severe

emotional distress and economic loss.

       482.     Defendant's actions proximately caused Plaintiff's injuries.

                                      Fourth Claim for Relief

                      Retaliation in Violation of the Illinois Civil Rights Act
                         (On Behalf of the Named Plaintiffs Individually
                                    for their Non-Class Claims)


       483.     Plaintiffs incorporate by reference each of the foregoing paragraphs.

       484.     Plaintiffs engaged in protected activity by complaining about racial

discrimination.

       485.     The University engaged in illegal retaliation by, inter alia, intensifying the

racially hostile work environment against Plaintiffs, threats and intimidation against Plaintiffs,
                                                     80
        2:19-cv-02020-CSB-EIL # 1           Page 81 of 84



issuing negative performance evaluations, forcing Brown and Taylor to seek a transfer to

different department and/or shifts, denying overtime and promotional opportunities to Flemons

and Taylor, and issuing discipline to Flemons and Taylor.

       486.    Defendant’s retaliatory conduct in response to Plaintiffs’ protected activity has a

chilling effect that acts as a deterrent to other employees from making complaints of

discrimination.

       487.    As a consequence of the University’s conduct, Plaintiffs suffered severe

emotional distress and economic loss.

       488.    The University’s actions proximately caused Plaintiff's injuries.



                                      Fifth Claim for Relief

                           Disparate Treatment in Violation of Title VII
                           (On Behalf of Plaintiffs Flemons and Taylor
                             Individually for their Non-Class Claims)


       489.    Plaintiff Flemons and Taylor incorporate by reference each of the foregoing

paragraphs.

       490.    The University discriminated against Plaintiffs Flemons and Taylor by, inter alia,

treating them differently and worse than similarly-situated white employees in promotion,

discipline, and overtime opportunities.

       491.    As a consequence of the University’s conduct, Plaintiffs suffered economic injury

and emotional distress.

       492.    Defendant's actions proximately caused Plaintiffs’ injuries.

                                      Sixth Claim for Relief

                  Disparate Treatment in Violation of the Illinois Civil Rights Act
                         (On Behalf of the Plaintiffs Flemons and Taylor
                                 Individually for their Non-Class Claims)


                                                     81
        2:19-cv-02020-CSB-EIL # 1           Page 82 of 84



       493.    Plaintiffs Flemons and Taylor incorporate by reference each of the foregoing

paragraphs.


       494.    The University discriminated against Plaintiffs Flemons and Taylor by, inter alia,

treating them differently and worse than similarly-situated Caucasian employees in promotion,

discipline, and overtime opportunities.

       495.    As a consequence of the University’s conduct, Plaintiffs Flemons and Taylor

suffered economic injury and emotional distress.

       496.    Defendant's actions proximately caused Plaintiff's injuries.

                               V.        RELIEF ALLEGATIONS
       497.    Plaintiffs and the Classes they represent have no plain, adequate or complete

remedy at law to redress the wrongs alleged herein, and the injunctive relief sought in this action

is the only means of securing complete and adequate relief. Plaintiffs and the Classes they

represent are now suffering and will continue to suffer irreparable injury from the University’s

discriminatory acts and omissions.

                             VI.     DEMAND FOR JURY TRIAL
       498.    Plaintiffs hereby demand trial of their claims by jury to the extent authorized by

law.

                                VII.      PRAYER FOR RELIEF
       499.    WHEREFORE, Plaintiffs and the proposed Classes pray for relief as follows:

       500.    Certification of the Classes under Rules 23(b)(2), 23(b)(3) and 23(c)(4), and

designation of the Plaintiffs Derick Brown, Atiba Flemons, and Jeffrey Taylor as representatives

of the Classes, and their counsel of record as Class Counsel;

       501.    Compensatory and lost compensation damages for all class members arising from

the racially hostile work environment;


                                                    82
        2:19-cv-02020-CSB-EIL # 1            Page 83 of 84



        502.    Lost compensation, due to disparate treatment, termination, retaliation and

constructive termination, and compensatory damages, if warranted, for each Plaintiff, for claims

they assert, if any, different than class claims;

        503.    Punitive damages;

        504.    A preliminary and permanent injunction against Defendant and its directors,

officers, owners, agents, successors, employees and representatives, and any and all persons

acting in concert with them, from maintaining a hostile work environment on the basis of race.

Such relief at minimum should include implementation of effective policies to prevent and

correct racial harassment, including amending the University NDP’s definition of harassment,

institution of mandatory training to University investigators as to findings and conclusions of

impermissible conduct under the NDP, effective avenues for reporting harassment and measures

to prevent retaliation; implementation of mandatory training regarding harassment for all of

Defendant’s managerial and non-managerial employees; and implementation of effective

discipline for harassment; Plaintiffs reserve the right to expand the scope of injunctive relief

sought, as necessary, as discovery progresses;

        505.    A declaratory judgment that the practices complained of in this Complaint violate

Title VII and ICRA;

        506.    Costs incurred, including reasonable attorneys’ fees, to the extent allowable by

law;

        507.    Pre-Judgment and Post-Judgment interest, as provided by law; and

        508.    Such other and further legal and equitable relief as this Court deems necessary,

just and proper.

        Dated: January 28, 2019
               Mamaroneck, New York
                                                      Respectfully Submitted,


                                                     83
2:19-cv-02020-CSB-EIL # 1   Page 84 of 84



                                    By: /s/ Rebecca Houlding
                                    Rebecca Houlding
                                    Jesse Centrella
                                    FRIEDMAN & HOULDING LLP
                                    1050 Seven Oaks Lane
                                    Mamaroneck, NY 10543
                                    888.369.1119 x 5
                                    866.731.5553
                                    rebecca@friedmanhouldingllp.com

                                    Counsel for Plaintiffs




                                   84
